Exhibit 10.1

Execution Copy

 

 

$25,000,000

CREDIT AGREEMENT

among

CARMIKE CINEMAS, INC.,

as Borrower,

The Several Lenders

from Time to Time Parties Hereto,

Macquarie US Trading LLC,

as Administrative Agent and Syndication Agent

Dated as of April 27, 2012

 

 

MACQUARIE CAPITAL (USA) INC.

as Sole Lead Arranger and Sole Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1.

  

DEFINITIONS

     1   

1.1

  

Definitions

     1   

1.2

  

Other Definitional Provisions

     29   

SECTION 2.

  

AMOUNT AND TERMS OF REVOLVING COMMITMENTS

     30   

2.1

  

Revolving Commitments

     30   

2.2

  

Procedure for Revolving Loan Borrowing

     30   

2.3

  

Commitment Fees, etc

     30   

2.4

  

Termination or Reduction of Revolving Commitments

     31   

2.5

  

L/C Commitment

     31   

2.6

  

Procedure for Issuance of Letter of Credit

     32   

2.7

  

Fees and Other Charges

     32   

2.8

  

L/C Participations

     32   

2.9

  

Reimbursement Obligation of the Borrower

     33   

2.10

  

Obligations Absolute

     33   

2.11

  

Letter of Credit Payments

     34   

2.12

  

Applications

     34   

2.13

  

Extension of Revolving Termination Date

     34   

SECTION 3.

  

GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

     37   

3.1

  

Optional Prepayments

     37   

3.2

  

Conversion and Continuation Options

     37   

3.3

  

Limitations on Eurodollar Tranches

     37   

3.4

  

Interest Rates and Payment Dates

     37   

3.5

  

Computation of Interest and Fees

     38   

3.6

  

Inability to Determine Interest Rate

     38   

3.7

  

Pro Rata Treatment and Payments

     39   

3.8

  

Requirements of Law

     40   

3.9

  

Taxes

     41   

3.10

  

Indemnity

     43   

3.11

  

Change of Lending Office

     43   

3.12

  

Replacement of Lenders

     43   

3.13

  

Evidence of Debt

     44   

3.14

  

Illegality

     44   

3.15

  

Incremental Facilities

     44   

3.16

  

Defaulting Lenders

     46   

SECTION 4.

  

REPRESENTATIONS AND WARRANTIES

     48   

4.1

  

Financial Condition

     48   

4.2

  

No Change

     49   

4.3

  

Corporate Existence; Compliance with Law

     49   

4.4

  

Power; Authorization; Enforceable Obligations

     49   

 

-i-



--------------------------------------------------------------------------------

          Page  

4.5

  

No Legal Bar

     49   

4.6

  

Litigation

     49   

4.7

  

No Default

     50   

4.8

  

Ownership of Property; Liens

     50   

4.9

  

Intellectual Property

     50   

4.10

  

Taxes

     50   

4.11

  

Federal Regulations

     50   

4.12

  

Labor Matters

     51   

4.13

  

ERISA

     51   

4.14

  

Investment Company Act; Other Regulations

     51   

4.15

  

Subsidiaries

     51   

4.16

  

Use of Proceeds

     51   

4.17

  

Environmental Matters

     52   

4.18

  

Accuracy of Information, etc

     52   

4.19

  

Security Documents

     53   

4.20

  

Solvency

     53   

4.21

  

Regulation H

     53   

SECTION 5.

  

CONDITIONS PRECEDENT

     54   

5.1

  

Conditions to Initial Extension of Credit

     53   

5.2

  

Conditions to Each Extension of Credit

     57   

SECTION 6.

  

AFFIRMATIVE COVENANTS

     57   

6.1

  

Financial Statements

     57   

6.2

  

Certificates; Other Information

     58   

6.3

  

Payment of Obligations

     60   

6.4

  

Maintenance of Existence; Compliance

     60   

6.5

  

Maintenance of Property; Insurance

     60   

6.6

  

Inspection of Property; Books and Records; Discussions

     60   

6.7

  

Notices

     60   

6.8

  

Environmental Laws

     61   

6.9

  

Landlord Consents

     62   

6.10

  

Additional Collateral, etc.

     62   

6.11

  

Further Assurances

     64   

6.12

  

Cash Management

     64   

6.13

  

Post-Closing Requirements

     64   

SECTION 7.

  

NEGATIVE COVENANTS

     65   

7.1

  

Financial Condition Covenant

     64   

7.2

  

Indebtedness

     65   

7.3

  

Liens

     66   

7.4

  

Fundamental Changes

     68   

7.5

  

Disposition of Property

     68   

7.6

  

Restricted Payments

     69   

7.7

  

Investments

     69   

7.8

  

Modifications of Certain Debt Instruments

     70   

7.9

  

Transactions with Affiliates

     71   

7.10

  

Sales and Leasebacks

     71   

 

-ii-



--------------------------------------------------------------------------------

          Page  

7.11

  

Hedge Agreements

     71   

7.12

  

Changes in Fiscal Periods

     71   

7.13

  

Negative Pledge Clauses

     71   

7.14

  

Clauses Restricting Subsidiary Distributions

     72   

7.15

  

Lines of Business

     72   

7.16

  

Financing Obligations

     72   

SECTION 8.

  

EVENTS OF DEFAULT

     73   

SECTION 9.

  

THE AGENTS

     76   

9.1

  

Appointment

     75   

9.2

  

Delegation of Duties

     76   

9.3

  

Exculpatory Provisions

     76   

9.4

  

Reliance by Agents

     76   

9.5

  

Notice of Default

     76   

9.6

  

Non-Reliance on Agents and Other Lenders

     77   

9.7

  

Indemnification

     77   

9.8

  

Agent in Its Individual Capacity

     77   

9.9

  

Successor Administrative Agent

     78   

9.10

  

Agents Generally

     78   

9.11

  

The Lead Arranger and Syndication Agent

     78   

9.12

  

Withholding

     78   

SECTION 10.

  

MISCELLANEOUS

     78   

10.1

  

Amendments and Waivers

     78   

10.2

  

Notices and Communications

     79   

10.3

  

No Waiver; Cumulative Remedies

     80   

10.4

  

Survival of Representations and Warranties

     80   

10.5

  

Payment of Expenses and Taxes/Indemnity

     80   

10.6

  

Successors and Assigns; Participations and Assignments

     81   

10.7

  

Adjustments; Set-off

     84   

10.8

  

Counterparts

     85   

10.9

  

Severability

     85   

10.10

  

Integration

     85   

10.11

  

GOVERNING LAW

     85   

10.12

  

Submission To Jurisdiction; Waivers

     85   

10.13

  

Acknowledgments

     86   

10.14

  

Releases of Guarantees and Liens

     86   

10.15

  

Confidentiality

     86   

10.16

  

WAIVERS OF JURY TRIAL

     87   

10.17

  

USA Patriot Act

     87   

 

SCHEDULES:    1.1A    Revolving Commitments 1.1B    Mortgaged Property 4.4   
Consents, Authorizations, Filings and Notices 4.15    Subsidiaries

 

-iii-



--------------------------------------------------------------------------------

4.19(a)    UCC Filing Jurisdictions 4.19(b)(i)    Mortgage Filing Jurisdictions
4.19(b)(ii)    Real Property 6.13    Post-Closing Requirements 7.2(e)   
Existing Indebtedness 7.3(f)    Existing Liens 7.8(l)    Existing Investments
EXHIBITS:    A    Form of Assignment and Assumption B    Form of Compliance
Certificate C    Form of First Lien Guarantee and Collateral Agreement D    Form
of First Lien Mortgage E    Form of Exemption Certificate F    Form of Closing
Certificate G    Form of Extension Notice H    Form of Assumption Agreement I   
Form of Application

 

-ii-



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of April 27, 2012, among CARMIKE CINEMAS, INC., a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), MACQUARIE CAPITAL (USA) INC., as sole lead arranger and sole
bookrunner (in such capacity, the “Lead Arranger”), MACQUARIE US TRADING LLC as
syndication agent (in such capacity, the “Syndication Agent”) and as
administrative agent (in such capacity, the “Administrative Agent”).

The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Definitions. As used in this Agreement, the terms listed in this Section 1.1
shall have the respective meanings set forth in this Section 1.1.

“Administrative Agent”: as defined in the recitals to this Agreement.

“Affiliate”: of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have correlative
meanings.

“Agents”: the collective reference to the Syndication Agent, the Lead Arranger
and the Administrative Agent, which term shall include, for purposes of
Section 9 only, the Issuing Lender.

“Aggregate Exposure”: with respect to any Lender at any time, the amount of such
Lender’s Revolving Commitment then in effect or, if the Revolving Commitments
have been terminated, the amount of such Lender’s Revolving Extensions of Credit
then outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: this Credit Agreement, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

“Applicable Margin”: for each Type of Loan, the rate per annum set forth under
the relevant column heading below:

 

     Eurodollar Loans     Base Rate Loans  

Revolving Loans

     4.50 %      3.50 % 

“Application”: an application, substantially in the form attached hereto as
Exhibit I or as the Issuing Lender may otherwise specify from time to time,
requesting the Issuing Lender to issue a Letter of Credit, in each case executed
by a duly authorized employee or officer of the Borrower.

“Approved Fund”: with respect to any Lender that is a fund that invests in
commercial loans, any other fund that invests in commercial loans in the
ordinary course of its business and is managed or advised by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.



--------------------------------------------------------------------------------

“Asset Sale”: means:

(a) the sale, lease, conveyance or other disposition of any assets or rights by
the Borrower or any Subsidiary; provided that the sale, lease, conveyance or
other disposition of all or substantially all of the assets of the Borrower and
its Subsidiaries taken as a whole will be governed by the provisions of
Section 7.4 hereof and not by Section 7.5; and

(b) the issuance of Equity Interests by any of the Subsidiaries or the sale by
the Borrower or any Subsidiary of Equity Interests in any of the Subsidiaries.

Notwithstanding the preceding, none of the following items will be deemed to be
an Asset Sale:

(i) any single transaction or series of related transactions that involves
assets having a Fair Market Value of less than $3,000,000;

(ii) a transfer of assets between or among the Borrower and the Subsidiaries;

(iii) an issuance of Equity Interests by a Subsidiary to the Borrower or to
another Subsidiary;

(iv) the sale, lease or other transfer of products, services or accounts
receivable in the ordinary course of business and any sale or other disposition
in the ordinary course of business of assets that are damaged, worn-out,
obsolete or otherwise unsuitable or unnecessary for use in connection with the
business of the Borrower or its Subsidiaries (including (a) the abandonment or
other disposition of Intellectual Property that is, in the reasonable judgment
of the Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of the Borrower and the Subsidiaries taken as whole,
(b) dispositions of fixtures, equipment and inventory in connection with a
theater closing and (c) any sale or disposition of assets in connection with
scheduled maintenance and equipment and facility updates);

(v) licenses and sublicenses by the Borrower or any Subsidiary of software or
Intellectual Property in the ordinary course of business;

(vi) any surrender or waiver of contract rights or settlement, release, recovery
on or surrender of contract, tort or other claims in the ordinary course of
business;

(vii) the granting of Liens not prohibited by Section 7.3;

(viii) the sale or other disposition of cash or Cash Equivalents;

(ix) a Restricted Payment that does not violate the covenant in Section 7.6 or a
Permitted Investment;

(x) sales of assets received by the Borrower or any Subsidiary upon the
foreclosure on a Lien;

 

2



--------------------------------------------------------------------------------

(xi) the issuance of preferred stock of a Subsidiary in compliance with
Section 7.2;

(xii) sales, transfers and other dispositions of Investments in joint ventures
to the extent required by, or made pursuant to customary buy/sell arrangements
between, the joint venture parties set forth in joint venture arrangements;

(xiii) foreclosures on assets of the Borrower and its Subsidiaries to the extent
it would not otherwise result in a Default or Event of Default;

(xiv) sales, transfers and other dispositions of Investments in Subsidiaries
other than Subsidiary Guarantors;

(xv) sales, transfers and other dispositions of the Screenvision Units; and

(xvi) any lease, sale, transfer or other disposition by the Borrower or any of
its Subsidiaries of a theater acquired after the date of this Agreement (whether
through, merger, consolidation, asset purchase or otherwise) in one or a series
of related transactions; provided that (a) the lease, sale, transfer or other
disposition of such theater occurs within twelve months of its acquisition by
the Borrower or such Subsidiary and (b) the Net Proceeds of such lease, sale,
transfer or other disposition does not exceed 15% of the Fair Market Value of
the aggregate consideration paid for such theater and all other theaters
acquired in the same transaction or series of related transactions.

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit A.

“Assuming Lender”: as defined in Section 2.13.

“Attributable Debt”: in respect of a Sale/Leaseback Transaction means, at the
time of determination, the present value of the obligation of the lessee for net
rental payments during the remaining term of the lease included in such
Sale/Leaseback Transaction including any period for which such lease has been
extended or may, at the option of the lessor, be extended. Such present value
shall be calculated using a discount rate equal to the rate of interest implicit
in such transaction, determined in accordance with GAAP; provided, however, that
if such Sale/Leaseback Transaction results in a Capital Lease Obligation, the
amount of Indebtedness represented thereby will be determined in accordance with
the definition of “Capital Lease Obligation.”

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding.

“Bank Product Agreement”: any agreement for treasury, investment, depository,
clearing house, wire transfer, cash management or automated clearing house
transfers of funds services or any related services.

“Bank Product Obligations”: with respect to any Person, the obligations of such
Person under Bank Product Agreements to which it is a party, in each case as
designated by the Borrower as “Bank Product Obligations” to the Collateral
Trustee in accordance with the applicable provisions of the Collateral Trust
Agreement.

 

3



--------------------------------------------------------------------------------

“Base Rate”: for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greater of (a) 2.0% and (b) the highest of
(i) Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate in
effect on such day plus 0.50% and (iii) the Eurodollar Rate for a Eurodollar
Loan with a one-month interest period plus 1.0%. For purposes hereof: “Prime
Rate” shall mean the rate of interest per annum publicly announced from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by the Administrative Agent in connection with extensions of
credit to debtors). Any change in the Base Rate due to a change in the Prime
Rate or the Federal Funds Effective Rate shall be effective as of the opening of
business on the effective day of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.

“Base Rate Loans”: Loans the rate of interest applicable to which is based upon
the Base Rate.

“Benefitted Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Board of Directors”: (a) with respect to a corporation, the board of directors
of the corporation or any committee thereof duly authorized to act on behalf of
such board; (b) with respect to a partnership, the Board of Directors of the
general partner of the partnership; (c) with respect to a limited liability
company, the managing member or members or any controlling committee of managing
members thereof; and (d) with respect to any other Person, the board or
committee of such Person serving a similar function.

“Borrower”: as defined in the preamble to this Agreement.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business”: as defined in Section 4.17(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Calculation Date”: has the meaning specified in the definition of “Fixed Charge
Coverage Ratio”.

“Capital Lease Obligations”: as to any Person, at the time any determination is
to be made, the amount of the liability in respect of a capital lease that would
at that time be required to be capitalized on a balance sheet prepared in
accordance with GAAP, and the Stated Maturity thereof shall be the date of the
last payment of rent or any other amount due under such lease prior to the first
date upon which such lease may be prepaid by the lessee without payment of a
penalty.

 

4



--------------------------------------------------------------------------------

“Capital Stock”: (a) in the case of a corporation, corporate stock; (b) in the
case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (c) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and
(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

“Cash Equivalents”: (a) United States dollars; (b) securities issued or directly
and fully guaranteed or insured by the United States government or any agency or
instrumentality of the United States government (provided that the full faith
and credit of the United States is pledged in support of those securities)
having maturities of not more than one year from the date of acquisition;
(c) certificates of deposit and eurodollar time deposits with maturities of one
year or less from the date of acquisition, bankers’ acceptances with maturities
not exceeding six months and overnight bank deposits, in each case, with any
lender party to the Credit Agreement or with any domestic commercial bank having
capital and surplus in excess of $500,000,000 and a Thomson Bank Watch Rating of
“B” or better; (d) marketable direct obligations issued by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year from the date of
acquisition, and having, at the time of acquisition, a credit rating of at least
“A-1” from S&P or at least “P-1” from Moody’s; (e) repurchase obligations with a
term of not more than seven days for underlying securities of the types
described in clauses (b), (c) and (d) above entered into with any financial
institution meeting the qualifications specified in clause (c) above;
(f) commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and, in each case, maturing within six months after the date of
acquisition; and (g) money market funds at least 95% of the assets of which
constitute Cash Equivalents of the kinds described in clauses (a) through (f) of
this definition.

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied or waived, which date is April 27, 2012.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Collateral Trust Agreement”: that certain collateral trust agreement dated the
date hereof entered into among the Borrower, the Subsidiary Guarantors party
thereto, the Administrative Agent, the Collateral Trustee and the trustee under
the Senior Secured Notes Indenture.

“Collateral Trustee”: Wells Fargo Bank, National Association, in its capacity as
collateral trustee under the Collateral Trust Agreement, together with its
successors in such capacity.

“Commitment”: as to any Lender, the sum of the Revolving Commitment and the
Incremental Term Loan Commitment of such Lender.

“Commitment Fee Rate”: 0.50% per annum.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

 

5



--------------------------------------------------------------------------------

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Consolidated EBITDA”: with respect to any specified Person for any period, the
Consolidated Net Income of such Person for such period plus, without
duplication:

(a) an amount equal to any extraordinary loss plus any net loss realized by such
Person or any of its Subsidiaries in connection with an Asset Sale, to the
extent such losses were deducted in computing such Consolidated Net Income; plus

(b) provision for taxes based on income or profits of such Person and its
Subsidiaries for such period, including without limitation, state, franchise,
and similar taxes, in each case to the extent that such provision for taxes was
deducted in computing such Consolidated Net Income; plus

(c) the Fixed Charges of such Person and its Subsidiaries for such period, to
the extent that such Fixed Charges were deducted in computing such Consolidated
Net Income; plus

(d) any foreign currency translation losses (including losses related to
currency remeasurements of Indebtedness) of such Person and its Subsidiaries for
such period, to the extent that such losses were taken into account in computing
such Consolidated Net Income; plus

(e) the amount of any costs incurred in connection with the integration of an
acquisition, to the extent deducted in computing Consolidated Net Income; plus

(f) non-recurring items or unusual charges or expenses, executive recruitment,
severance, relocation costs or expense, other business optimization expenses
(including costs and expenses relating to business optimization programs), new
systems design and implementation costs, project start-up costs, restructuring
charges or reserves, and costs related to the closure and/or consolidation of
facilities, or any other costs incurred in connection with any of the foregoing,
to the extent deducted in computing Consolidated Net Income; plus

(g) any net after-tax losses attributable to the early extinguishment or
conversion of Indebtedness, to the extent deducted in computing Consolidated Net
Income; plus

(h) the amount of any net income (loss) attributable to non-controlling
interests deducted, to the extent deducted in computing Consolidated Net Income;
plus

(i) charges for the write-off of unamortized debt costs, to the extent deducted
in computing Consolidated Net Income; plus

(j) any fees, expenses, prepayment premiums or charges in such period related to
any acquisition, disposition, Investment, repayment of Indebtedness, issuance of
Capital Stock, financing, recapitalization or the incurrence of Indebtedness
permitted to be incurred by this Agreement, in each case other than in the
ordinary course of business, including such fees, expenses, prepayment premiums
or charges related to the transactions contemplated by the Senior Secured Notes
Documents and this Agreement, to the extent deducted in computing Consolidated
Net Income; plus

(k) pre-opening expenses and theater closing expenses to the extent such
expenses were deducted in computing Consolidated Net Income; plus

 

6



--------------------------------------------------------------------------------

(l) depreciation and amortization (including amortization or impairment
write-offs of goodwill and other intangibles, but excluding amortization of
prepaid cash expenses that were paid in a prior period) of such Person and its
Subsidiaries for such period to the extent that such depreciation and
amortization was deducted in computing Consolidated Net Income; plus

(m) any other non-cash expenses or charges, including any impairment charge or
asset write-offs or write-downs related to intangible assets (including
goodwill), long-lived assets, and Investments in debt and equity securities
(excluding any such non-cash charge or expense to the extent that it represents
an accrual of or reserve for cash charges or expenses in any future period or
amortization of a prepaid cash charge or expense that was paid in a prior
period) of such Person and its Subsidiaries for such period to the extent that
such non-cash charges or expenses were deducted in computing such Consolidated
Net Income; minus

(n) any foreign currency translation gains (including gains related to currency
remeasurements of Indebtedness) of such Person and its Subsidiaries for such
period, to the extent that such gains were taken into account in computing such
Consolidated Net Income; minus

(o) any net income from disposed or discontinued operations; and minus

(p) non-cash items increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business;

in each case, on a consolidated basis and determined in accordance with GAAP.

Notwithstanding the preceding, the provision for taxes based on the income or
profits of, and the depreciation and amortization and other non-cash expenses
of, a Subsidiary will be added to Consolidated Net Income to compute
Consolidated EBITDA of the Borrower only to the extent that a corresponding
amount would be permitted at the date of determination to be dividended to the
Borrower by such Subsidiary without prior approval of a Governmental Authority
(that has not been obtained), and without direct or indirect restriction
pursuant to the terms of its charter and all agreements, instruments, judgments,
decrees, orders, statutes, rules and regulations of a Governmental Authority
applicable to that Subsidiary or its stockholders.

“Consolidated First Lien Debt”: at any date, the aggregate principal amount of
Priority Lien Debt (as defined in the Collateral Trust Agreement), Capital Lease
Obligations, Financing Obligations and Attributable Debt of the Borrower and its
Subsidiaries outstanding as at such date.

“Consolidated First Lien Leverage Ratio”: at any time, the ratio of (a) the
outstanding Consolidated First Lien Debt at such date, less the amount of
unrestricted cash and Cash Equivalents set forth on the consolidated balance
sheet of the Borrower and its Subsidiaries as at such date, to (b) the
Consolidated EBITDA of the Borrower and its Subsidiaries for the four most
recent full fiscal quarters ending immediately prior to such date for which
internal financial statements are available, after giving effect to such pro
forma adjustments as are consistent with the provisions relating to pro forma
calculations contained in the definition of Fixed Charge Coverage Ratio.

“Consolidated Net Income”: means, with respect to any specified Person for any
period, the aggregate of the net income (loss) of such Person and its
Subsidiaries for such period, on a consolidated basis (excluding the net income
(loss) of any Subsidiary that is not a Subsidiary Guarantor of such Person),
determined in accordance with GAAP and without any reduction in respect of
preferred stock dividends; provided that:

(a) all extraordinary gains (but not losses) and all gains (but not losses)
realized in connection with any Asset Sale or the disposition of securities or
the early extinguishment of Indebtedness, together with any related provision
for taxes on any such gain, will be excluded;

 

7



--------------------------------------------------------------------------------

(b) the net income (but not loss) of any Person that is not a Subsidiary
Guarantor or that is accounted for by the equity method of accounting will be
included only to the extent of the amount of dividends or similar distributions
paid in cash to the specified Person or a Subsidiary Guarantor of the Person;

(c) solely for the purpose of determining the amount available for Restricted
Payments under Section 7.6(c), the net income (but not loss) of any Subsidiary
Guarantor will be excluded to the extent that the declaration or payment of
dividends or similar distributions by that Subsidiary Guarantor of that net
income is not at the date of determination permitted without any prior approval
of a Governmental Authority (that has not been obtained) or, directly or
indirectly, by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or regulation of a
Governmental Authority applicable to that Subsidiary Guarantor or its
stockholders;

(d) the cumulative effect of a change in accounting principles will be excluded;
and

(e) non-cash gains and losses attributable to movement in the mark-to-market
valuation of Hedging Obligations pursuant to Financial Accounting Standards
Board Statement No. 133 will be excluded.

“Consolidated Total Leverage Ratio”: at any date, the ratio of (a) the aggregate
principal amount of all Indebtedness of the Borrower and its Subsidiaries at
such date determined on a consolidated basis in accordance with GAAP, less the
amount of unrestricted cash and Cash Equivalents set forth on the consolidated
balance sheet of the Borrower and its Subsidiaries as of such date, to (b) the
Consolidated EBITDA of the Borrower and its Subsidiaries for the four most
recent full fiscal quarters ending immediately prior to such date for which
internal financial statements are available, after giving effect to such pro
forma adjustments as are consistent with the provisions relating to pro forma
calculations contained in the definition of Fixed Charge Coverage Ratio.

“Continuing Directors”: the directors of the Borrower on the Closing Date, after
giving effect to the other transactions contemplated hereby, and each other
director, if, in each case, such other director’s election or nomination for
election to the Board of Directors of the Borrower is recommended by at least a
majority of the then Continuing Directors.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Control Agreement”: an agreement, in form and substance reasonably satisfactory
to the Administrative Agent, among the Borrower, the banking institution where
the Borrower maintains its principal concentration deposit account and the
Administrative Agent, with respect to control of all deposits and balances held
in such account.

“Credit Facilities”: one or more debt facilities (including, without limitation,
this Agreement), indentures or commercial paper facilities, in each case, with
banks or other institutional lenders, accredited investors or institutional
investors providing for revolving credit loans, term loans, term debt, debt
securities, receivables financing (including through the sale of receivables to
such lenders or to special purpose entities formed to borrow from such lenders
against such receivables) or letters of

 

8



--------------------------------------------------------------------------------

credit, in each case, as amended, restated, modified, renewed, extended,
increased, refunded, replaced in any manner (whether upon or after termination
or otherwise) or refinanced (including by means of sales of debt securities to
institutional investors) in whole or in part from time to time.

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender that (a) has failed to fund any portion of its
Loans or participations in Letters of Credit within three Business Days of the
date required to be funded by it hereunder, (b) has notified the Borrower, the
Administrative Agent, the Issuing Lender or any Lender in writing that it does
not intend to comply with any of its funding obligations under this Agreement or
has made a public statement to the effect that it does not intend to comply with
its funding obligations under this Agreement or under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans
and participations in then outstanding Letters of Credit, (d) has otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within three Business Days of the
date when due, unless the subject of a good faith dispute, or (e) (i) is
insolvent or has a parent company that is insolvent or (ii) has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Stock”: any Capital Stock that, by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case, at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
of the Capital Stock, in whole or in part, on or prior to the date that is 91
days after the date on which the Senior Secured Notes mature. Notwithstanding
the preceding sentence, any Capital Stock that would constitute Disqualified
Stock solely because the holders of the Capital Stock have the right to require
the Borrower to repurchase such Capital Stock upon the occurrence of a change of
control or an asset sale will not constitute Disqualified Stock if the terms of
such Capital Stock provide that the Borrower may not repurchase or redeem any
such Capital Stock pursuant to such provisions unless such repurchase or
redemption complies with Section 7.6. The amount of Disqualified Stock deemed to
be outstanding at any time for purposes of this Agreement will be the maximum
amount that the Borrower and the Subsidiary Guarantors may become obligated to
pay upon the maturity of, or pursuant to any mandatory redemption provisions of,
such Disqualified Stock, exclusive of accrued dividends.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or

 

9



--------------------------------------------------------------------------------

other Requirements of Law (including common law) regulating, relating to or
imposing liability or standards of conduct concerning protection of human health
or the environment, as now or may at any time hereafter be in effect.

“Equity Interests”: Capital Stock and all warrants, options or other rights to
acquire Capital Stock (but excluding any debt security that is convertible into,
or exchangeable for, Capital Stock).

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the greater of (a) a rate per annum equal to
1.0% and (b) the rate per annum determined on the basis of the rate for deposits
in Dollars for a period equal to such Interest Period commencing on the first
day of such Interest Period appearing on the Reuters Screen LIBOR01 Page as of
11:00 A.M., London time, two Business Days prior to the beginning of such
Interest Period. In the event that such rate does not appear on such page (or
otherwise on such screen), the “Eurodollar Base Rate” shall be determined by
reference to such other comparable publicly available service for displaying
eurodollar rates as may be selected by the Administrative Agent or, in the
absence of such availability, by reference to the rate at which the
Administrative Agent is offered Dollar deposits at or about 11:00 A.M.,
New York City time, two Business Days prior to the beginning of such Interest
Period in the interbank eurodollar market where its eurodollar and foreign
currency and exchange operations are then being conducted for delivery on the
first day of such Interest Period for the number of days comprised therein.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

 

 

Eurodollar Base Rate

    1.00 - Eurocurrency Reserve Requirements  

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under the
Revolving Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excluded Foreign Subsidiary”: any Foreign Subsidiary in respect of which either
(a) the pledge of all of the Capital Stock of such Subsidiary as Collateral or
(b) the guaranteeing by such Subsidiary of the Obligations, would, in the good
faith judgment of the Borrower, result in adverse tax consequences to the
Borrower.

 

10



--------------------------------------------------------------------------------

“Extended Revolving Termination Date”: as defined in Section 2.13.

“Extending Lender”: as defined in Section 2.13.

“Extension Notice Date”: as defined in Section 2.13.

“Facility”: each of (a) any Incremental Facilities and (b) the Revolving
Facility.

“Fair Market Value”: the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the Board of Directors of the
Borrower (unless otherwise provided in this Agreement). For avoidance of doubt,
the public offering price of Equity Interests of any Person sold in a bona fide
public offering will be deemed to be the Fair Market Value of such Equity
Interests in respect of such sale (notwithstanding that such Equity Interests
may be sold at a discount to their current trading price, or may subsequently
trade at a higher price).

“FATCA”: shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement, and any regulations or official interpretations thereof.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“Financing Obligations”: all obligations of the Borrower and its Subsidiaries of
the type described as “financing obligations” in the audited financial
statements of the Borrower for the fiscal year ended December 31, 2011.

“Fixed Charge Coverage Ratio”: with respect to any specified Person for any
period, the ratio of the Consolidated EBITDA of such Person for such period to
the Fixed Charges of such Person for such period. In the event that the
specified Person or any of its Subsidiaries incurs, assumes, guarantees, repays,
repurchases, redeems, defeases or otherwise discharges any Indebtedness (other
than ordinary working capital borrowings) or issues, repurchases or redeems
preferred stock subsequent to the commencement of the period for which the Fixed
Charge Coverage Ratio is being calculated and on or prior to the date on which
the event for which the calculation of the Fixed Charge Coverage Ratio is made
(the “Calculation Date”), then the Fixed Charge Coverage Ratio will be
calculated giving pro forma effect (in accordance with Regulation S-X under the
Securities Act) to such incurrence, assumption, Guarantee, repayment,
repurchase, redemption, defeasance or other discharge of Indebtedness, or such
issuance, repurchase or redemption of preferred stock, and the use of the
proceeds therefrom, as if the same had occurred at the beginning of the
applicable four-quarter reference period.

In addition, for purposes of calculating the Fixed Charge Coverage Ratio:

(a) acquisitions that have been made by the specified Person or any of its
Subsidiaries, including through mergers or consolidations, or any Person or any
of its Subsidiaries acquired by the specified Person or any of its Subsidiaries,
and including all related financing transactions

 

11



--------------------------------------------------------------------------------

and including increases in ownership of Subsidiaries, during the four-quarter
reference period or subsequent to such reference period and on or prior to the
Calculation Date, or that are to be made on the Calculation Date, will be given
pro forma effect as if they had occurred on the first day of the four-quarter
reference period;

(b) the Consolidated EBITDA attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownership
interests therein) disposed of prior to the Calculation Date, will be excluded;

(c) the Fixed Charges attributable to discontinued operations, as determined in
accordance with GAAP, and operations or businesses (and ownership interests
therein) disposed of prior to the Calculation Date, will be excluded, but only
to the extent that the obligations giving rise to such Fixed Charges will not be
obligations of the specified Person or any of its Subsidiaries following the
Calculation Date;

(d) Consolidated EBITDA shall include the effects of incremental contributions
the Borrower reasonably believes in good faith could have been achieved during
the relevant period as a result of a Theatre Completion had such Theatre
Completion occurred as of the beginning of the relevant period; provided,
however, that such incremental contributions were identified and quantified in
good faith in an officers’ certificate delivered to the trustee at the time of
any calculation of the Fixed Charge Coverage Ratio;

(e) Consolidated EBITDA shall be calculated on a pro forma basis after giving
effect to any motion picture theatre or screen that was permanently or
indefinitely closed for business, at any time on or subsequent to the first day
of such period as if such theatre or screen was closed for the entire period;

(f) all preopening expense and theatre closure expense which reduced
Consolidated Net Income during any applicable period shall be added to
Consolidated EBITDA;

(g) any Person that is a Subsidiary of the Borrower on the Calculation Date will
be deemed to have been a Subsidiary of the Borrower at all times during such
four-quarter period;

(h) any Person that is not a Subsidiary of the Borrower on the Calculation Date
will be deemed not to have been a Subsidiary of the Borrower at any time during
such four-quarter period;

(i) if any Indebtedness bears a floating rate of interest, the interest expense
on such Indebtedness will be calculated as if the rate in effect on the
Calculation Date had been the applicable rate for the entire period (taking into
account any Hedging Obligation applicable to such Indebtedness if such Hedging
Obligation has a remaining term as at the Calculation Date in excess of 12
months); and

(j) all pro forma calculations will be made in accordance with Regulation S-X
under the Securities Act, except that such calculations may include Pro Forma
Cost Savings.

“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of:

(a) the consolidated interest expense of such Person and its Subsidiaries for
such period, whether paid or accrued, including, without limitation,
amortization of debt issuance costs and original issue discount, non-cash
interest payments (but excluding any non-cash interest expense attributable to
the movement in the mark to market valuation of Hedging Obligations), the
interest

 

12



--------------------------------------------------------------------------------

component of any deferred payment obligations or Financing Obligations, the
interest component of all payments associated with Capital Lease Obligations,
imputed interest with respect to Attributable Debt, commissions, discounts and
other fees and charges incurred in respect of letter of credit or bankers’
acceptance financings, and net of the effect of all payments made or received
pursuant to Hedging Obligations in respect of interest rates, excluding
(i) accretion or accrual of discounted liabilities not constituting
Indebtedness, (ii) any expense resulting from the discounting of Indebtedness in
connection with the application of purchase accounting in connection with an
acquisition, (iii), amortization of deferred financing fees, debt issuance
costs, commissions, fees and expenses, (iv) any expensing of bridge, commitment
and other financing fees, and (v) with respect to any incurrence of
Indebtedness, accretion or accrual of non-cash interest expense in respect of up
to 2% of the original issue discount, if any, on such Indebtedness; plus

(b) the consolidated interest expense of such Person and its Subsidiaries that
was capitalized during such period; plus

(c) any interest actually paid by the Borrower or any of its Subsidiaries on
Indebtedness of another Person that is guaranteed by such Person or one of its
Subsidiaries or secured by a Lien on assets of such Person or one of its
Subsidiaries; plus

(d) the product of (a) all dividends, whether paid or accrued and whether or not
in cash, on any series of Disqualified Stock of such Person or preferred stock
of any of its Subsidiaries, other than dividends on such Disqualified Stock or
preferred stock payable solely in Equity Interests of the Borrower (other than
Disqualified Stock) or to the Borrower or a Subsidiary of the Borrower, times
(b) a fraction, the numerator of which is one and the denominator of which is
one minus the then current combined federal, state and local statutory tax rate
of such Person, expressed as a decimal, in each case, determined on a
consolidated basis in accordance with GAAP; minus

(e) to the extent included in the consolidated interest expense of such Person
and its Subsidiaries, non-cash interest expense in respect of Financing
Obligations.

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
have been approved by a significant segment of the accounting profession, which
are in effect from time to time.

“General Debt Basket”: has the meaning specified in Section 7.2(m).

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Group Members”: the collective reference to the Borrower and its Subsidiaries.

 

13



--------------------------------------------------------------------------------

“Guarantee”: a guarantee other than by endorsement of negotiable instruments for
collection in the ordinary course of business, direct or indirect, in any manner
including, without limitation, by way of a pledge of assets or through letters
of credit or reimbursement agreements in respect thereof, of all or any part of
any Indebtedness (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services, to
take or pay or to maintain financial statement conditions or otherwise).

“Guarantee and Collateral Agreement”: the First Lien Guarantee and Collateral
Agreement to be executed and delivered by the Borrower and each Subsidiary
Guarantor, substantially in the form of Exhibit C.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Guarantor”: has the meaning specified in the Guarantee and Collateral
Agreement.

“Hedge Agreements”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Hedge Agreement.

“Hedging Obligations”: with respect to any Person, the obligations of such
Person under Hedge Agreements to which it is a party.

“Immaterial Subsidiary”: as of any date, any Subsidiary whose total assets, as
of that date, are less than $100,000 and whose total revenues for the most
recent 12-month period do not exceed $100,000; provided, that a Subsidiary will
not be considered to be an Immaterial Subsidiary if it, directly or indirectly,
guarantees or otherwise provides credit support for any Indebtedness of the
Borrower.

 

14



--------------------------------------------------------------------------------

“Increased Amount Date”: has the meaning specified in Section 3.15(a).

“Incremental Amount”: any time, the excess, if any, of (a) $150,000,000 over
(b) the aggregate amount of all Incremental Term Loans made prior to such time
plus all Incremental Revolving Commitments established prior to such time
pursuant to Section 3.15.

“Incremental Assumption Agreement”: an Incremental Assumption Agreement in form
and substance reasonably satisfactory to the Administrative Agent, among the
Borrower, the Administrative Agent and one or more Incremental Lenders.

“Incremental Facilities”: has the meaning specified in Section 3.15(a)(ii).

“Incremental Lenders”: the collective reference to Incremental Term Loan Lenders
and Incremental Revolving Lenders.

“Incremental Revolving Commitments”: has the meaning specified in
Section 3.15(a)(ii).

“Incremental Revolving Lender”: each Lender which holds an Incremental Revolving
Commitment.

“Incremental Revolving Loans”: the revolving loans made by one or more Lenders
to the Borrower pursuant to Section 3.15(a)(ii).

“Incremental Term Loan Commitments”: as to any Incremental Term Loan Lender, the
obligation of such Lender, if any, to make an Incremental Term Loan to the
Borrower hereunder in a principal amount not to exceed the amount set forth in
the Incremental Assumption Agreement applicable to such Incremental Term Loan
Commitment and in any case not to exceed the Incremental Term Loan Amount.

“Incremental Term Loan Facilities”: has the meaning specified in
Section 3.15(a)(i).

“Incremental Term Loan Lender”: each Lender which holds an Incremental Term
Loan.

“Incremental Term Loans”: the term loans made by one or more Lenders to the
Borrower pursuant to Section 3.15(a)(i).

“Indebtedness”: with respect to any specified Person, any indebtedness of such
Person (excluding accrued expenses and trade payables), whether or not
contingent:

(a) in respect of borrowed money;

(b) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);

(c) in respect of banker’s acceptances;

(d) representing Capital Lease Obligations or Attributable Debt in respect of
Sale/Leaseback Transactions;

(e) representing the balance deferred and unpaid of the purchase price of any
property or services due more than one year after such property is acquired or
such services are completed, except (a) any such balance that constitutes an
accrued expense or trade payable, or similar obligations to trade creditors,
incurred in the ordinary course of business and (b) obligations under earnout
provisions in connection with the acquisition of assets or Capital Stock of
another Person;

 

15



--------------------------------------------------------------------------------

(f) representing any Financing Obligations; or

(g) representing any Hedging Obligations or Bank Product Obligations,

if and to the extent any of the preceding items (other than letters of credit,
Attributable Debt and Hedging Obligations) would appear as a liability upon a
balance sheet of the specified Person prepared in accordance with GAAP. In
addition, the term “Indebtedness” includes all Indebtedness of others secured by
a Lien on any asset of the specified Person (whether or not such Indebtedness is
assumed by the specified Person) and, to the extent not otherwise included, the
Guarantee by the specified Person of any Indebtedness of any other Person.
Indebtedness shall be calculated without giving effect to the effects of
Statement of Financial Accounting Standards No. 133 and related interpretations
to the extent such effects would otherwise increase or decrease an amount of
Indebtedness for any purpose under this Agreement as a result of accounting for
any embedded derivatives created by the terms of such Indebtedness.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under
United States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, trade secrets, trade secret licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Interest Payment Date”: (a) as to any Base Rate Loan, the last Business Day of
each March, June, September and December to occur while such Loan is outstanding
and the final maturity date of such Loan, (b) as to any Eurodollar Loan having
an Interest Period of three months or less, the last day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (d) as to any Loan (other than any Revolving Loan that is a Base Rate Loan),
the date of any repayment or prepayment made in respect thereof.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 11:00 A.M., New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

16



--------------------------------------------------------------------------------

(ii) the Borrower may not select an Interest Period under the Revolving Facility
that would extend beyond the Revolving Termination Date;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan.

“Investments”: with respect to any Person, all direct or indirect investments by
such Person in other Persons (including Affiliates) in the forms of loans
(including Guarantees or other obligations), advances or capital contributions
(excluding commission, travel and similar advances to officers and employees
made in the ordinary course of business), purchases or other acquisitions for
consideration of Indebtedness, Equity Interests or other securities, together
with all items that are or would be classified as investments on a balance sheet
prepared in accordance with GAAP. If the Borrower or any of its Subsidiaries
sells or otherwise disposes of any Equity Interests of any Subsidiary of the
Borrower such that, after giving effect to any such sale or disposition, such
Person is no longer a Subsidiary of the Borrower, the Borrower will be deemed to
have made an Investment on the date of any such sale or disposition equal to the
Fair Market Value of the Borrower’s Investments in such Subsidiary that were not
sold or disposed of in an amount determined as provided in Section 7.7. The
acquisition by the Borrower or any of its Subsidiaries of a Person that holds an
Investment in a third Person will be deemed to be an Investment by the Borrower
or such Subsidiary of the Borrower in such third Person in an amount equal to
the Fair Market Value of the Investments held by the acquired Person in such
third Person in an amount determined as provided in Section 7.7. Except as
otherwise provided in this Agreement, the amount of an Investment will be
determined at the time the Investment is made and without giving effect to
subsequent changes in value.

“Issuing Lender”: MIHI LLC or any affiliate thereof in its capacity as issuer of
any Letter of Credit, or any other Lender so designated by the Borrower and
agreed by such Lender and the Administrative Agent.

“L/C Commitment”: $10,000,000.

“L/C Fee Payment Date”: the last Business Day of each March, June, September and
December and the last day of the Revolving Commitment Period.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit,
(b) the face amount of any Letter of Credit for which an Application has been
submitted and is pending but that has not yet been issued, and (c) the aggregate
amount of drawings under Letters of Credit that have not then been reimbursed
pursuant to Section 2.9.

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lender.

“Lead Arranger”: as defined in the recitals to this Agreement.

 

17



--------------------------------------------------------------------------------

“Lenders”: as defined in the preamble hereto.

“Letters of Credit”: as defined in Section 2.5(a).

“Lien”: with respect to any asset, any mortgage, lien, pledge, charge, security
interest or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction.

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, all Letters of Credit and Applications
therefor, the Security Documents and the Notes and any amendment, waiver,
supplement or other modification to any of the foregoing.

“Loan Parties”: each Group Member that is a party to a Loan Document.

“Majority Facility Lenders”: (a) with respect to any Incremental Term Loan
Facility, the holders of more than 50% of the aggregate unpaid principal amount
of the Incremental Term Loans and (b) with respect to the Revolving Facility,
the Majority Revolving Lenders.

“Majority Revolving Lenders”: the holders of more than 50% of the aggregate
unpaid principal amount of the Total Revolving Extensions of Credit under the
Revolving Facility (or, prior to the termination of the Revolving Commitments,
the holders of more than 50% of the Total Revolving Commitments).

“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, property, financial condition or operations of the Borrower and its
Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Agents or the Lenders hereunder or thereunder.

“Material Group Member”: the Borrower and each Subsidiary that, during the
period of the most recent four full fiscal quarters of the Borrower for which
financial statements are available, had gross revenues representing more than
one percent (1%) of the total consolidated gross revenues of the Borrower for
such period.

“Materials of Environmental Concern”: any substances, materials or wastes that
are defined, listed or regulated as hazardous, toxic, a pollutant or a
contaminant (or terms of similar intent or meaning) pursuant to any
Environmental Law or that could give rise to liability under any Environmental
Law, including petroleum (including gasoline, crude oil or any fraction thereof)
or petroleum products, asbestos, toxic molds, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Moody’s”: Moody’s Investors Service, Inc., or any successor or assignee of the
business of such company in the business of rating securities.

“Mortgaged Properties”: the real properties listed on Schedule 1.1B, and any
property which becomes subject to a Mortgage in accordance with Section 6.10(b),
as to which the Collateral Trustee for the benefit of the Priority Lien Secured
Parties(as defined in the Collateral Trust Agreement) shall be granted a Lien
pursuant to the Mortgages, subject to the Collateral Trust Agreement.

 

18



--------------------------------------------------------------------------------

“Mortgages”: each of the mortgages, deeds of trust and deeds to secure debt made
by any Loan Party in favor of, or for the benefit of, the Collateral Trustee for
the benefit of the Priority Lien Secured Parties (as defined in the Collateral
Trust Agreement), subject to the Collateral Trust Agreement, substantially in
the form of Exhibit D (with such changes thereto as shall be advisable under the
law of the jurisdiction in which such mortgage, deed of trust or deed to secure
debt is to be recorded).

“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.

“Net Proceeds”: the aggregate cash proceeds and Cash Equivalents received by the
Borrower or any Subsidiary in respect of any Asset Sale (including, without
limitation, any cash or Cash Equivalents received upon the sale or other
disposition of any non-cash consideration received in any Asset Sale), net of
the direct costs relating to such Asset Sale, including, without limitation,
legal, accounting and investment banking fees, and sales commissions, any
relocation expenses incurred as a result of the Asset Sale, taxes paid or
payable as a result of the Asset Sale, in each case, after taking into account
any available tax credits or deductions and any tax sharing arrangements,
amounts required to be applied to the repayment of Indebtedness, other than
Indebtedness under a Credit Facility, secured by a Lien on the asset or assets
that were the subject of such Asset Sale and any reserve for adjustment or
indemnification obligations in respect of the sale price of such asset or assets
established in accordance with GAAP, and any portion of the purchase price from
an Asset Sale required to be placed in escrow for adjustment of the purchase
price, satisfaction of indemnities or similar contractual obligations in
connection with such Asset Sale.

“Non-Excluded Taxes”: as defined in Section 3.9(a).

“Non-Extending Lender”: as defined in Section 2.13.

“Non-Guarantor Subsidiary”: any Subsidiary of the Borrower that is not a
Subsidiary Guarantor.

“Non-U.S. Lender”: as defined in Section 3.9(d).

“Notes”: the collective reference to any promissory note evidencing Loans.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to any Agent or to any Lender (or, in the case of
Specified Hedge Agreements and Specified Cash Management Agreements, any
Qualified Counterparty), whether direct or indirect, absolute or contingent, due
or to become due, or now existing or hereafter incurred, which may arise under,
out of, or in connection with, this Agreement, any other Loan Document, the
Letters of Credit, any Specified Hedge Agreement, any Specified Cash Management
Agreement or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to any Agent or to any other Secured Party that are
required to be paid by the Borrower pursuant hereto) or otherwise.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

19



--------------------------------------------------------------------------------

“Participant”: as defined in Section 10.6(c).

“Participant Register”: as defined in Section 10.6(f).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Business”: any business that is the same as, or reasonably related,
ancillary or complementary to, the business in which the Borrower and the
Subsidiary Guarantors are engaged on the date of this Agreement.

“Permitted Investment”: means:

(a) any Investment in the Borrower or in a Subsidiary Guarantor;

(b) any Investment in Cash Equivalents;

(c) any Investment by the Borrower or any Subsidiary Guarantor in a Person, if
as a result of such Investment:

(i) such Person becomes a Subsidiary Guarantor; or

(ii) such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Borrower or a Subsidiary Guarantor;

(d) [Reserved]

(e) any acquisition of assets or Capital Stock solely in exchange for the
issuance of Equity Interests (other than Disqualified Stock) of the Borrower;

(f) any Investments received in compromise or resolution of (i) obligations of
trade creditors or customers that were incurred in the ordinary course of
business of the Borrower or any Subsidiary Guarantor, including pursuant to any
plan of reorganization or similar arrangement upon the bankruptcy or insolvency
of any trade creditor or customer; or (ii) litigation, arbitration or other
disputes;

(g) Investments represented by Hedging Obligations;

(h) loans or advances to employees made in the ordinary course of business of
the Borrower or any Subsidiary Guarantor in an aggregate principal amount not to
exceed $1,000,000 at any one time outstanding;

(i) repurchases of the Senior Secured Notes;

(j) any guarantee of Indebtedness permitted to be incurred by Section 7.2;

(k) any Investment existing on, or made pursuant to binding commitments existing
on, the date of this Agreement and any Investment consisting of an extension,
modification or renewal of any Investment existing on, or made pursuant to a
binding commitment existing on, the date hereof; provided that the amount of any
such Investment may be increased (a) as required by the terms of such Investment
as in existence on the date hereof or (b) as otherwise permitted under this
Agreement;

 

20



--------------------------------------------------------------------------------

(l) Investments acquired after the date hereof as a result of the acquisition by
the Borrower or any Subsidiary Guarantor of another Person, including by way of
a merger, amalgamation or consolidation with or into the Borrower or any
Subsidiary Guarantor in a transaction that is not prohibited by Section 7.4
after the date hereof to the extent that such Investments were not made in
contemplation of such acquisition, merger, amalgamation or consolidation and
were in existence on the date of such acquisition, merger, amalgamation or
consolidation;

(m) advances or extensions of credit on terms customary in the movie exhibition
industry in the form of accounts or other receivables incurred, or pre-paid film
rentals, and loans and advances made in settlement of such accounts receivable,
in the ordinary course of business;

(n) advances, loans or extensions of credit to suppliers and vendors in the
ordinary course of business;

(o) Investments in one or more joint ventures engaged in a Permitted Business
having an aggregate Fair Market Value (measured on the date each such Investment
was made and without giving effect to subsequent changes in value), when taken
together with all other Investments made pursuant to this clause (o) that are at
the time outstanding, not to exceed the amount by which the aggregate Net
Proceeds of any sales, transfers or other dispositions of the Screenvision Units
exceeds the carrying value of the Screenvision Units as reflected on the
Borrower’s balance sheet as of December 31, 2011; and

(p) other Investments in any Person having an aggregate Fair Market Value
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (p) that are at the time outstanding not to exceed
$10,000,000.

“Permitted Refinancing Indebtedness”: any Indebtedness of the Borrower or any
Subsidiary issued in exchange for, or the net proceeds of which are used to
renew, refund, refinance, replace, defease or discharge other Indebtedness of
the Borrower or such Subsidiary (other than intercompany Indebtedness); provided
that:

(a) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness renewed, refunded, refinanced,
replaced, defeased or discharged (plus all accrued interest on the Indebtedness
and the amount of all fees and expenses, including premiums, incurred in
connection therewith);

(b) such Permitted Refinancing Indebtedness has a final maturity date later than
(a) the final maturity date of the Indebtedness being renewed, refunded,
refinanced, replaced, defeased or discharged or (b) 90 days after the final
maturity date of this Agreement;

(c) the portion, if any, of such Permitted Refinancing Indebtedness that is
scheduled to mature on or prior to the date 90 days after the final maturity
date of this Agreement has a Weighted Average Life to Maturity at the time such
Permitted Refinancing Indebtedness is incurred that is no shorter than the
Weighted Average Life to Maturity of the portion of the Indebtedness being
renewed, refunded, refinanced, replaced, defeased or discharged that is
scheduled to mature on or prior to the date 90 days after the final maturity
date of this Agreement;

(d) if the Indebtedness being renewed, refunded, refinanced, replaced, defeased
or discharged is subordinated in right of payment to this Agreement, such
Permitted Refinancing

 

21



--------------------------------------------------------------------------------

Indebtedness is subordinated in right of payment to the Loans hereunder on terms
at least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being renewed, refunded, refinanced, replaced,
defeased or discharged; and

(e) such Indebtedness is incurred either by the Borrower or by the Subsidiary
that was the obligor on the Indebtedness being renewed, refunded, refinanced,
replaced, defeased or discharged and is guaranteed only by Persons who were
obligors on the Indebtedness being renewed, refunded, refinanced, replaced,
defeased or discharged.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan (other than a
Multiemployer Plan) that is subject to Title IV of ERISA or Section 412 of the
Code or Section 302 of ERISA and in respect of which the Borrower or any
Commonly Controlled Entity is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

“PPA”: the Pension Protection Act of 2006.

“Pro Forma Basis”: for purposes of calculating the Consolidated First Lien
Leverage Ratio, giving effect to the pro forma adjustments as are consistent
with the provisions relating to pro forma calculations contained in the
definition of “Fixed Charge Coverage Ratio”.

“Pro Forma Cost Savings”: with respect to any four-quarter period, the reduction
in net costs and expenses that:

(a) were directly attributable to an acquisition, Investment, disposition,
merger, consolidation or discontinued operation or other specified action that
occurred during the four-quarter period or after the end of the four-quarter
period and on or prior to the Calculation Date and that would properly be
reflected in a pro forma income statement prepared in accordance with Regulation
S-X under the Securities Act;

(b) were actually implemented prior to the Calculation Date in connection with
or as a result of an acquisition, Investment, disposition, merger, consolidation
or discontinued operation or other specified action and that are supportable and
quantifiable by the underlying accounting records; or

(c) relate to an acquisition, Investment, disposition, merger, consolidation or
discontinued operation or other specified action and that the Borrower
reasonably determines will actually be realized within six months of the date of
the closing of the acquisition, Investment, disposition, merger, consolidation
or discontinued operation or specified action.

“Prohibited Transaction”: as defined in Section 406 of ERISA and Section 4975 of
the Code.

“Projections”: as defined in Section 6.2(c).

“Properties”: as defined in Section 4.17(a).

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

 

22



--------------------------------------------------------------------------------

“Qualified Counterparty”: with respect to any Specified Hedge Agreement or
Specified Cash Management Agreement, any counterparty thereto that, at the time
such Specified Hedge Agreement or Specified Cash Management Agreement was
entered into, was a Lender, an Affiliate of a Lender, an Agent or an Affiliate
of an Agent; provided that, in the event a counterparty to a Specified Hedge
Agreement or Specified Cash Management Agreement at the time such Specified
Hedge Agreement or Specified Cash Management Agreement was entered into was a
Qualified Counterparty, such counterparty shall constitute a Qualified
Counterparty hereunder and under the other Loan Documents.

“Qualifying Equity Interests”: Equity Interests of the Borrower other than
Disqualified Stock.

“Ratio Debt Conditions”: (a) with respect to any Indebtedness (other than
Indebtedness incurred under this Agreement) that, upon being incurred or
assumed, would constitute Priority Lien Debt (as defined in the Collateral Trust
Agreement) the following conditions: (i) the terms and conditions of any such
Priority Lien Debt (other than terms affecting Weighted Average Yield of such
Priority Lien Debt) shall be no less favorable or more restrictive in any
material respect as to the Borrower or any of its Subsidiaries than the terms of
the Revolving Facility unless the terms and conditions of the Revolving Facility
are amended on or prior to the incurrence or assumption of such Priority Lien
Debt so that the terms of the Revolving Facility are consistent in all material
respects with such terms and conditions of such Priority Lien Debt, (ii) the
Weighted Average Life to Maturity of such Priority Lien Debt shall be no shorter
than the Weighted Average Life to Maturity of the Revolving Loans or any of the
then existing Incremental Term Loans (if any) (whichever is longest), (iii) the
applicable maturity date of such Priority Lien Debt shall be no shorter than the
latest of the final maturity of the Revolving Loans or any of the then existing
Incremental Term Loans (if any), (iv) the Weighted Average Yield applicable to
such Priority Lien Debt shall not be greater than the applicable Weighted
Average Yield payable pursuant to the terms of this Agreement as amended through
the date of such calculation with respect to Revolving Loans and the then
existing Incremental Term Loans (if any), plus 0.50% per annum unless the
interest rates with respect to the Revolving Loans and the then existing
Incremental Term Loans, as applicable, are increased so as to cause the then
applicable Weighted Average Yield under this Agreement on the Revolving Loans
and the then existing Incremental Term Loans, as applicable, to equal the
Weighted Average Yield then applicable to such Priority Lien Debt, less
0.50% per annum and (v) all other terms of such Priority Lien Debt, if not
consistent with the terms of the Revolving Loans and the then existing
Incremental Term Loans (if any) must be reasonably acceptable to the
Administrative Agent and the Required Lenders and (b) with respect to any
Indebtedness that, upon being incurred or assumed, would not constitute Priority
Lien Debt the following conditions: (i) the applicable maturity date of such
Priority Lien Debt shall be no shorter than the latest of the final maturity of
the Revolving Loans or any of the then existing Incremental Term Loans (if any),
and (ii) the Consolidated Total Leverage Ratio does not exceed 4.75 to 1.00 on a
pro forma basis after giving effect to such Indebtedness and the application of
the proceeds therefrom as if made and applied on such date.

“Reference Date”: as defined in the term “Restricted Payment Amount”.

“Register”: as defined in Section 10.6(b).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 2.9 for amounts drawn under Letters of
Credit.

 

23



--------------------------------------------------------------------------------

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”: at any time, the holders of more than 50% of (a) the
Commitments then in effect or (b) if the Revolving Commitments have been
terminated, the sum of the Total Revolving Extensions of Credit and the
Incremental Term Loans then outstanding.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject. Notwithstanding anything herein to the contrary, (i) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Requirement of Law”, regardless of
the date enacted, adopted, issued or implemented.

“Responsible Officer”: the chief executive officer, president, chief financial
officer or controller of the Borrower, but in any event, with respect to
financial matters, the chief financial officer or controller of the Borrower.

“Restricted Payment Amount”: at any time of determination (the “Reference
Date”), an amount equal to the sum of, without duplication:

(i) Consolidated EBITDA of the Borrower minus (ii) 1.7 times Fixed Charges of
the Borrower, for the period (taken as one accounting period) from January 1,
2012 to the end of the Borrower’s most recently ended fiscal quarter for which
internal financial statements are available at the time of such Restricted
Payment; plus

(ii) 100% of the aggregate net cash proceeds and the Fair Market Value of assets
other than cash received by the Borrower since the date of this Agreement as a
contribution to its common equity capital or from the issue or sale of
Qualifying Equity Interests of the Borrower or from the issue or sale of
convertible or exchangeable Disqualified Stock of the Borrower or convertible or
exchangeable debt securities of the Borrower, in each case that have been
converted into or exchanged for Qualifying Equity Interests of the Borrower
(other than Qualifying Equity Interests and convertible or exchangeable
Disqualified Stock or debt securities sold to a Subsidiary of the Borrower);
plus

(iii) to the extent that any Investment not permitted under Section 7.7 was made
after the date hereof is (i) sold for cash or otherwise cancelled, liquidated or
repaid for cash, or (ii) made in an entity that subsequently becomes a
Subsidiary of the Borrower, the initial amount of such Investment (or, if less,
the amount of cash received upon repayment or sale); plus

 

24



--------------------------------------------------------------------------------

(iv) 100% of any dividends received in cash by the Borrower or any of its
Subsidiaries after the date of this Agreement, to the extent that such dividends
were not otherwise included in the Consolidated Net Income of the Borrower for
such period.

“Restricted Payments”: any of the following:

(a) the declaration or payment of any dividend or the making of any other
payment or distribution on account of the Borrower’s or any of its Subsidiaries’
Equity Interests (including, without limitation, any payment in connection with
any merger or consolidation involving the Borrower or any of its Subsidiaries)
or to the direct or indirect holders of the Borrower’s or any of its
Subsidiaries’ Equity Interests in their capacity as such (other than dividends
or distributions payable in Equity Interests (other than Disqualified Stock) of
the Borrower and other than dividends or distributions payable to the Borrower
or any of its Subsidiaries);

(b) purchasing, redeeming or otherwise acquiring or retiring for value
(including, without limitation, in connection with any merger or consolidation
involving the Borrower) any Equity Interests of the Borrower or any direct or
indirect parent of the Borrower;

(c) making any payment on or with respect to, or purchasing, redeeming,
defeasing or otherwise acquiring or retiring for value any Indebtedness of the
Borrower or any of its Subsidiaries that is contractually subordinated to the
Obligations, the Senior Secured Notes or to any Guarantee given in respect of
the Senior Secured Notes (excluding any intercompany Indebtedness between or
among the Borrower and any of its Subsidiaries), other than (i) a payment of
interest or principal at the Stated Maturity thereof or (ii) the purchase,
redemption or other acquisition of any such subordinated Indebtedness in
anticipation of satisfying a scheduled maturity, sinking fund or amortization or
other installment obligation, in each case due within one year of the purchase,
redemption or other acquisition; or

(d) making any Investment not permitted under Section 7.7;

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Letters of Credit in an aggregate
principal and/or face amount not to exceed the amount set forth under the
heading “Revolving Commitment” under such Lender’s name on Schedule 1.1A or in
the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original amount of the Total Revolving Commitments is $25,000,000.

“Revolving Commitment Period”: the period from and including the day after the
Closing Date to the Revolving Termination Date.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding and (b) such Lender’s Revolving
Percentage of the L/C Obligations at such time.

“Revolving Facility”: the Revolving Commitments and the extensions of credit
made thereunder.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans (including Incremental Revolving Commitments and Incremental
Revolving Loans).

“Revolving Loans”: as defined in Section 2.1(a).

 

25



--------------------------------------------------------------------------------

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments (or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding).

“Revolving Termination Date”: April 27, 2016, subject (as to any Revolving
Lender) to any extension thereof pursuant to Section 2.13.

“S&P”: Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc., or any
successor or assignee of the business of such division in the business of rating
securities.

“Sale/Leaseback Transaction”: an arrangement relating to theater properties
whether now owned or hereafter acquired whereby the Borrower or any of its
Subsidiaries transfers such theater property to a Person (other than the
Borrower or any of its Subsidiaries) and the Borrower or any of its Subsidiaries
leases it from such Person.

“Screenvision Units”: the Class A and Class C membership units of SV Holdco, LLC
owned by the Borrower as of the date of this Agreement, and any additional units
issued to the Borrower for no additional consideration , and any other Equity
Interests into which such membership units are converted or exchanged.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured Parties”: the collective reference to the Lenders, the Agents, the
Qualified Counterparties and the Issuing Lender.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages, the Control Agreement, the Collateral Trust Agreement
and all other security documents hereafter delivered to the Administrative Agent
granting a Lien on any property of any Person to secure the obligations and
liabilities of any Loan Party under any Loan Document.

“Senior Secured Notes”: the $210,000,000 in aggregate principal amount of the
Borrower’s senior secured notes due 2019 issued pursuant to the Senior Secured
Notes Indenture.

“Senior Secured Notes Documents”: the collective reference to the Senior Secured
Notes Indenture, the Senior Secured Notes Purchase Agreement, the Senior Secured
Notes and related security documents.

“Senior Secured Notes Indenture”: the Indenture for the Senior Secured Notes,
dated as of April 27, 2012, among the Borrower, as the issuer, the guarantors
listed therein and Wells Fargo Bank, National Association as trustee.

“Senior Secured Notes Purchase Agreement”: the purchase agreement for the Senior
Secured Notes, dated as of April 27, 2012, among the Borrower, as the issuer,
the guarantors listed therein and Macquarie Capital (USA) Inc. as underwriter.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date,

 

26



--------------------------------------------------------------------------------

as such quoted terms are determined in accordance with applicable federal and
state laws governing determinations of the insolvency of debtors, (b) the
present fair saleable value of the assets of such Person will, as of such date,
be greater than the amount that will be required to pay the liability of such
Person on its debts as such debts become absolute and matured, (c) such Person
will not have, as of such date, an unreasonably small amount of capital with
which to conduct its business, and (d) such Person will be able to pay its debts
as they mature. For purposes of this definition, (i) “debt” means liability on a
“claim”, (ii) “claim” means any (x) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (y) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured and (iii) “assets” shall include, in
the case of any Group Member, all rights and claims for contribution,
subrogation and indemnification against any other Group Member.

“Specified Cash Management Agreement”: any Bank Product Agreement (a) entered
into by (i) the Borrower or any of its Subsidiaries and (ii) any Qualified
Counterparty, as counterparty and (b) that has been designated by such Qualified
Counterparty and the Borrower, by notice to the Administrative Agent, as giving
rise to Bank Product Obligations provided, that any release of Collateral or
Guarantors effected in the manner permitted by this Agreement shall not require
the consent of holders of obligations under Specified Cash Management
Agreements. The designation of any agreement as a Specified Cash Management
Agreement shall not create in favor of any Qualified Counterparty that is a
party thereto any rights in connection with the management or release of any
Collateral or of the obligations of any Guarantor under the Guarantee and
Collateral Agreement except as provided in Section 10.14.

“Specified Hedge Agreement”: any Hedge Agreement (a) entered into by (i) the
Borrower or any of its Subsidiaries and (ii) any Qualified Counterparty, as
counterparty and (b) that has been designated by such Qualified Counterparty and
the Borrower, by notice to the Administrative Agent, as a Specified Hedge
Agreement provided, that any release of Collateral or Guarantors effected in the
manner permitted by this Agreement shall not require the consent of holders of
obligations under Specified Hedge Agreements. The designation of any Hedge
Agreement as a Specified Hedge Agreement shall not create in favor of any
Qualified Counterparty that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Guarantor
under the Guarantee and Collateral Agreement except as provided in
Section 10.14.

“Stated Maturity”: with respect to any installment of interest or principal on
any series of Indebtedness, the date on which the payment of interest or
principal was scheduled to be paid in the documentation governing such
Indebtedness as of the first date it was incurred in compliance with the terms
of this Agreement, and will not include any contingent obligations to repay,
redeem or repurchase any such interest or principal prior to the date originally
scheduled for the payment thereof.

“Subordinated Debt”: any Indebtedness that is subordinated in right of payment
to the Obligations.

“Subsidiary”: as to any Person:

(i) any corporation, association or other business entity of which more than 50%
of the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency and after giving effect to any voting
agreement or stockholders’ agreement that effectively transfers voting power) to
vote in the election of directors, managers or trustees of the corporation,
association or other business entity is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person (or a combination thereof); and

 

27



--------------------------------------------------------------------------------

(ii) any partnership or limited liability company of which (a) more than 50% of
the capital accounts, distribution rights, total equity and voting interests or
general and limited partnership interests, as applicable, are owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of that Person or a combination thereof, whether in the form of
membership, general, special or limited partnership interests or otherwise, and
(b) such Person or any Subsidiary of such Person is a controlling general
partner or otherwise controls such entity.

Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Guarantor”: each Subsidiary of the Borrower other than (i) any
Excluded Foreign Subsidiary or (ii) any non-Wholly Owned Subsidiary that is
prohibited from becoming a Subsidiary Guarantor by the terms of any Requirement
of Law (including any duties owed thereunder) binding on or applicable to such
non-Wholly Owned Subsidiary or the holders of its Capital Stock.

“Syndication Agent”: as defined in the preamble to this Agreement.

“Theatre Completion”: any motion picture theatre or screen which was first
opened for business by the Borrower or any of its Subsidiaries during any
applicable period.

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

“Transaction”: the transactions contemplated by the Loan Documents and the
Senior Secured Notes Documents.

“Transaction Costs”: the fees, costs and expenses payable by the Borrower or any
of the Borrower’s Subsidiaries on or before the Closing Date in connection with
the Transaction.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

“United States”: the United States of America.

“Voting Stock”: of any specified Person as of any date means the Capital Stock
of such Person that is at the time entitled to vote in the election of the Board
of Directors of such Person.

“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect of the Indebtedness, by (ii) the number of
years (calculated to the nearest one-twelfth) that will elapse between such date
and the making of such payment; by (b) the then outstanding principal amount of
such Indebtedness.

 

28



--------------------------------------------------------------------------------

“Weighted Average Yield”: with respect to any Loan, on any date of
determination, the weighted average yield to maturity, in each case, based on
the interest rate applicable to such Loan on such date and giving effect to all
upfront or similar fees (but excluding underwriting, arrangement or similar
fees) or original issue discount (based on the lesser of a four-year average
life to maturity or the remaining life to maturity) payable with respect to such
Loan.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Withdrawal Liability”: liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time (subject to any applicable restrictions
hereunder). The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified. The
meanings given to terms defined herein shall be equally applicable to both the
singular and plural forms of such terms.

(c) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP; provided that, if
either the Borrower notifies the Administrative Agent that such Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Borrower or any Subsidiary at “fair value”, as
defined therein.

 

29



--------------------------------------------------------------------------------

SECTION 2. AMOUNT AND TERMS OF REVOLVING COMMITMENTS

2.1 Revolving Commitments. (a) Subject to the terms and conditions hereof, each
Revolving Lender severally agrees to make revolving credit loans (such loans,
together with any Incremental Revolving Loans, the “Revolving Loans”) to the
Borrower from time to time during the Revolving Commitment Period in an
aggregate principal amount at any one time outstanding which, when added to such
Lender’s Revolving Percentage of the L/C Obligations then outstanding, does not
exceed the amount of such Lender’s Revolving Commitment. During the Revolving
Commitment Period the Borrower may use the Revolving Commitments by borrowing,
prepaying and reborrowing the Revolving Loans in whole or in part, all in
accordance with the terms and conditions hereof. The Revolving Loans may from
time to time be Eurodollar Loans or Base Rate Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with
Sections 2.2 and 3.2.

(b) The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

2.2 Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to
12:00 Noon, New York City time, (a) three Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (b) one Business Day prior
to the requested Borrowing Date, in the case of Base Rate Loans) (provided that
any such notice of a borrowing of Base Rate Loans to finance payments required
to be made pursuant to Section 2.3 may be given not later than 10:00 A.M.,
New York City time, on the date of the proposed borrowing), specifying (i) the
amount and Type of Revolving Loans to be borrowed, (ii) the requested Borrowing
Date and (iii) in the case of Eurodollar Loans, the respective amounts of each
such Type of Loan and the respective lengths of the initial Interest Period
therefor. Each borrowing under the Revolving Commitments shall be in an amount
equal to $1,000,000 or a whole multiple of $250,000 in excess thereof or, if the
then aggregate Available Revolving Commitments are less than $1,000,000, such
lesser amount; provided, that borrowings of Base Rate Loans pursuant to
Section 2.9 shall not be subject to the foregoing minimum amounts. Upon receipt
of any such notice from the Borrower, the Administrative Agent shall promptly
notify each Revolving Lender thereof. Each Revolving Lender will make the amount
of its pro rata share of each borrowing available to the Administrative Agent
for the account of the Borrower at the Funding Office prior to 12:00 Noon,
New York City time, on the Borrowing Date requested by the Borrower in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the Borrower by the Administrative Agent on the Borrowing
Date, by wire transfer of immediately available funds to a bank account
designated by the Borrower in writing, the aggregate of the amounts made
available to the Administrative Agent by the Revolving Lenders in immediately
available funds. No Revolving Loans shall be made on the Closing Date.

2.3 Commitment Fees, etc. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee for the period
from and including the Closing Date to the last day of the Revolving Commitment
Period, computed at the Commitment Fee Rate on the average daily amount of the
Available Revolving Commitment of such Lender during the period for which
payment is made, payable quarterly in arrears on the last day of each March,
June, September and December and on the Revolving Termination Date, commencing
on the first of such dates to occur after the date hereof.

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

 

30



--------------------------------------------------------------------------------

2.4 Termination or Reduction of Revolving Commitments. The Borrower shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments; provided that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Loans made on the effective date
thereof, the Total Revolving Extensions of Credit would exceed the Total
Revolving Commitments. Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Commitments then in effect.

2.5 L/C Commitment. (a) Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Revolving Lenders set forth
in Section 2.8(a), agrees to issue letters of credit (“Letters of Credit”) for
the account of the Borrower on any Business Day during the Revolving Commitment
Period in such form as may be approved from time to time by the Issuing Lender;
provided that the Issuing Lender shall have no obligation to issue any Letter of
Credit if, after giving effect to such issuance, (i) the L/C Obligations would
exceed the L/C Commitment or (ii) the aggregate amount of the Available
Revolving Commitments would be less than zero. Each Letter of Credit shall
(i) be denominated in Dollars, (ii) have a face amount of at least $100,000
(unless otherwise agreed by the Issuing Lender) and (iii) expire no later than
the earlier of (x) the first anniversary of its date of issuance and (y) the
date that is five Business Days prior to the Revolving Termination Date;
provided that any Letter of Credit with a term not greater than one-year may
provide for the renewal thereof for additional periods in accordance with
Section 2.5(b).

(b) The Issuing Lender shall send a request for approval of renewal of any
renewable Letter of Credit to the Administrative Agent no later than the earlier
of (a) thirty (30) days prior to the anniversary date of the date of the
issuance of such Letter of Credit and (b) thirty (30) days prior to any
non-renewal notice date set forth in such Letter of Credit. The Administrative
Agent shall confirm that such renewal would not, after giving effect to such
renewal, cause the Available Revolving Commitments to be less than zero (such
confirmation to be delivered by the Administrative Agent to the Issuing Lender
not less than twenty (20) days prior to (x) the anniversary date of the date of
issuance of such Letter of Credit (in the event that Issuing Lender sent to the
Administrative Agent the applicable request for confirmation pursuant to clause
(a) of the immediately preceding sentence) or (y) the non-renewal notice date
set forth in such Letter of Credit (in the event that the Issuing Lender sent to
the Administrative Agent the applicable request for approval pursuant to clause
(b) of the immediately preceding sentence)) prior to any renewal.
Notwithstanding the foregoing, in no event shall the term of any such renewed
Letter of Credit extend beyond the date that is five Business Days prior to the
Revolving Termination Date.

(c) The Issuing Lender shall not at any time be obligated to cause the issuance
of any Letter of Credit hereunder if such issuance would conflict with, or cause
the Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law.

(d) Notwithstanding anything to the contrary contained herein, no Letter of
Credit may expire after April 22, 2016 if, after giving effect thereto, the
aggregate Revolving Commitments of the Extending Lenders (including any Assuming
Lenders) for the period following April 22, 2016 would be less than the
available amount of the Letters of Credit expiring after April 22, 2016.

 

31



--------------------------------------------------------------------------------

2.6 Procedure for Issuance of Letter of Credit. (a) The Borrower may from time
to time request that the Issuing Lender cause the issuance of a Letter of Credit
by delivering to the Administrative Agent at its address for notices specified
herein an Application therefor. Upon receipt of any Application, the
Administrative Agent will notify the Issuing Lender of the amount, the
beneficiary and the requested expiration of the requested Letter of Credit, and
upon receipt of confirmation from the Administrative Agent that after giving
effect to the requested issuance, the Available Revolving Commitments would not
be less than zero, the Issuing Lender will process such Application (in each
case to be completed to the satisfaction of the Issuing Lender, and accompanied
by such other certificates, documents and other papers and information as the
Issuing Lender may reasonably request) and any certificate, document or other
papers and information delivered to it in connection therewith in accordance
with its customary procedures.

(b) Following the receipt of an Application as to which confirmation has been
received by the Issuing Lender in accordance with Section 2.6(a), the Issuing
Lender shall cause the Letter of Credit to be issued: (i) if such Application is
received by the Issuing Lender at or prior to 3:00 P.M., New York City time, on
a Business Day, three Business Days thereafter, or (ii) if such Application is
received by the Issuing Lender after 3:00 P.M., New York City time, on a
Business Day, no later than the second Business Day following such Business Day,
such date of issuance, in either case, the “Issuing Date”. The original of such
Letter of Credit may be issued to the beneficiary thereof or as otherwise may be
agreed to by the Issuing Lender and the Borrower. The Issuing Lender shall
within one Business Day of the issuance of a Letter of Credit furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).

2.7 Fees and Other Charges. (a) The Borrower will pay a fee on all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans under the Revolving Facility, shared
ratably among the Revolving Lenders and payable quarterly in arrears on each L/C
Fee Payment Date after the date of any Letter of Credit is issued. In addition,
the Borrower shall pay to the Issuing Lender for its own account a fronting fee
on the undrawn and unexpired amount of each Letter of Credit equal to 0.30% per
annum, payable quarterly in arrears on each L/C Fee Payment Date after the date
of any Letter of Credit is issued.

(b) In addition to the foregoing fees, the Borrower shall promptly pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit upon
receipt of an invoice. The Issuing Lender will provide the Administrative Agent
a copy of the Letter of Credit fees, charges and expenses charged by the Issuing
Lender by facsimile on or about the 10th Business Day of each month.

2.8 L/C Participations. (a) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
cause Letters of Credit to be issued hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from the Issuing
Lender, on the terms and conditions set forth below, for such L/C Participant’s
own account and risk an undivided interest equal to such L/C Participant’s
Revolving Percentage in the Issuing Lender’s obligations and rights under and in
respect of each Letter of Credit issued hereunder and the amount of each draft
paid by the Issuing Lender thereunder. Each L/C Participant unconditionally and
irrevocably agrees with the Issuing Lender that, if a draft is paid under any
Letter of Credit for which the Issuing Lender is not reimbursed in full by the
Borrower in accordance with the terms of this Agreement, such L/C Participant
shall pay to the Administrative Agent, for the account of the Issuing Lender,
upon demand of the Issuing Lender an amount equal to such L/C Participant’s
Revolving Percentage of the amount of such draft, or any part thereof, that is
not so reimbursed. The Administrative Agent shall promptly forward such amounts
to the Issuing Lender.

 

32



--------------------------------------------------------------------------------

(b) If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of the Issuing Lender pursuant to
Section 2.8(a) in respect of any unreimbursed portion of any payment made by the
Issuing Lender under any Letter of Credit is paid to the Administrative Agent
for the account of the Issuing Lender within three Business Days after the date
such payment is due, such L/C Participant shall pay to the Administrative Agent
for the account of the Issuing Lender on demand an amount equal to the product
of (i) such amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to the Issuing Lender, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360. If any such amount required to
be paid by any L/C Participant pursuant to Section 2.8(a) is not made available
to the Administrative Agent for the account of the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum then applicable to Base Rate Loans under the Revolving Facility.
A certificate of the Issuing Lender submitted to any L/C Participant with
respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 2.8(a), the Administrative Agent or the
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise, including proceeds of collateral
applied thereto by the Issuing Lender), or any payment of interest on account
thereof, the Administrative Agent or the Issuing Lender, as the case may be,
will distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by Administrative
Agent or the Issuing Lender, as the case may be, shall be required to be
returned by the Administrative Agent or the Issuing Lender, such L/C Participant
shall return to the Administrative Agent for the account of the Issuing Lender
the portion thereof previously distributed by the Administrative Agent or the
Issuing Lender, as the case may be, to it.

2.9 Reimbursement Obligation of the Borrower. The Borrower agrees to reimburse
the Issuing Lender on the Business Day next succeeding the Business Day on which
the Issuing Lender notifies the Borrower of the date and amount of a draft
presented under any Letter of Credit and paid by the Issuing Lender for the
amount of (a) such draft so paid and (b) any taxes, fees, charges or other costs
or expenses incurred by the Issuing Lender in connection with such payment. Each
such payment shall be made to the Issuing Lender at its address for notices
referred to herein in Dollars and in immediately available funds. Interest shall
be payable on any such amounts from the date on which the relevant draft is paid
until payment in full at the rate set forth in (i) until the Business Day next
succeeding the date of the relevant notice, Section 3.4(b) and (ii) thereafter,
Section 3.4(c). Each drawing under any Letter of Credit shall (unless an event
of the type described in clause (i) or (ii) of Section 8(f) shall have occurred
and be continuing with respect to the Borrower, in which case the procedures
specified in Section 2.8 for funding by L/C Participants shall apply) constitute
a request by the Borrower to the Administrative Agent for a borrowing pursuant
to Section 2.2 of Base Rate Loans in the amount of such drawing. The Borrowing
Date with respect to such borrowing shall be the first date on which a borrowing
of Revolving Loans could be made, pursuant to Section 2.2, if the Administrative
Agent had received a notice of such borrowing at the time the Administrative
Agent receives notice from the Issuing Lender of such drawing under such Letter
of Credit.

2.10 Obligations Absolute. The Borrower’s obligations under Section 2.9 shall be
absolute and unconditional under any and all circumstances and irrespective of
any setoff, counterclaim

 

33



--------------------------------------------------------------------------------

or defense to payment that the Borrower may have or have had against the Issuing
Lender, any beneficiary of a Letter of Credit or any other Person. The Borrower
also agrees with the Issuing Lender that the Issuing Lender shall not be
responsible for (except to the extent found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender), and the Borrower’s
Reimbursement Obligations under Section 2.9 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon without responsibility for further investigation and regardless of any
notice or information to the contrary, even though such documents shall in fact
prove to be invalid, fraudulent or forged, or any dispute between or among the
Borrower and any beneficiary of any Letter of Credit or any other party to which
such Letter of Credit may be transferred or any claims whatsoever of the
Borrower against any beneficiary of such Letter of Credit or any such
transferee. The Issuing Lender shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the Issuing Lender. The Borrower agrees that any action taken or
omitted by the Issuing Lender under or in connection with any Letter of Credit
or the related drafts or documents, if done in the absence of gross negligence
or willful misconduct and in accordance with the standards of care specified in
the Uniform Commercial Code of the State of New York, shall be binding on the
Borrower and shall not result in any liability of the Issuing Lender to the
Borrower.

2.11 Letter of Credit Payments. (a) If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower and the Administrative Agent of the date and amount thereof. The
responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

(b) Promptly following presentment to the Issuing Lender by the beneficiary of
any Letter of Credit (a) with respect to which the face amount of the Letter of
Credit would be exceeded after giving effect to any draw thereunder or (b) that
has expired (each, a “Credit Risk Discrepancy”), the Issuing Lender shall send
notice of such Credit Risk Discrepancy to the Administrative Agent. No Letter of
Credit with respect to which a Credit Risk Discrepancy exists (or would exist
upon the Issuing Lender honoring such Letter of Credit) shall be honored unless
such Credit Risk Discrepancy has been waived in writing by each of the Borrower
and the Administrative Agent. If waived, the Administrative Agent shall provide
notice of such written waiver to the Issuing Lender not later than two Business
Days after the Issuing Lender provides notice to the Administrative Agent of
such Credit Risk Discrepancy.

2.12 Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 2,
the provisions of this Section 2 shall apply.

2.13 Extension of Revolving Termination Date. (a) Subject to the requirements of
Section 2.13(d) (including, without limitation, the requirement that Revolving
Lenders having at least 60% of the Revolving Commitments shall consent), at
least 45 days prior to the Revolving Termination Date, the Borrower, by written
notice to the Administrative Agent (the date of any such notice, an “Extension
Notice Date”), may request an extension of the Revolving Termination Date to a
date specified by the Borrower (the “Extended Revolving Termination Date”),
provided that no more than three (3) extensions may be effected pursuant to this
Section 2.13. The Administrative Agent shall promptly notify each Revolving
Lender of each such request, and each Revolving Lender shall in turn, in

 

34



--------------------------------------------------------------------------------

its sole discretion, not later than 10 Business Days after the Extension Notice
Date, notify the Borrower and the Administrative Agent in writing as to whether
such Lender will consent to such extension, such notice to be in substantially
the form of Exhibit G hereto. If any Revolving Lender shall fail to notify the
Administrative Agent and the Borrower in writing of its consent to any such
request for extension of the Revolving Termination Date within 10 Business Days
after the Extension Notice Date, such Revolving Lender shall be deemed to be a
Non-Extending Lender with respect to such request. The Administrative Agent
shall notify the Borrower promptly of the decision of the Revolving Lenders
regarding any such request for an extension of the Revolving Termination Date.

(b) If all the Revolving Lenders consent in writing to any request for an
extension of the Revolving Termination Date in accordance with Section 2.13(a),
the Revolving Termination Date shall, effective as of the date that is 30 days
after the Extension Notice Date (such effective date, the “Extension Date”), be
extended to the Extended Revolving Termination Date; provided that on the
Extension Date, the applicable conditions set forth in Section 5 shall have been
satisfied. If fewer than all of the Revolving Lenders consent in writing to any
such request in accordance with Section 2.13(a), the Revolving Termination Date
shall, subject to Section 2.13(d) (including, without limitation, the
requirement that Revolving Lenders having at least 60% of the Revolving
Commitments shall have consented) and effective as at the Extension Date, be
extended only as to those Revolving Lenders that so consented (each, an
“Extending Lender”) but shall not be extended as to any other Revolving Lender
(each, a “Non-Extending Lender”). To the extent that the Revolving Termination
Date is not extended as to any Revolving Lender pursuant to this Section 2.13
and the Revolving Commitment of such Revolving Lender is not assumed in
accordance with Section 2.13(c) on or prior to the Extension Date, the Revolving
Commitment of such Non-Extending Lender shall automatically terminate on the
Revolving Termination Date then applicable to it, unless such Non-Extending
Lender shall otherwise subsequently agree to extend its Revolving Commitment to
the Extended Revolving Termination Date, in whole on the Revolving Termination
Date without any further notice or other action by the Borrower, such Revolving
Lender or any other Person; provided that such Non-Extending Lender’s rights
under Sections 3.9, 3.10 and 10.5, and its obligations under Section 9.7, shall
survive the Revolving Termination Date for such Revolving Lender as to matters
occurring prior to such date. It is understood and agreed that no Revolving
Lender shall have any obligation whatsoever to agree to any request made by the
Borrower for any requested extension of the Revolving Termination Date.

(c) If fewer than all of the Revolving Lenders consent to any request for an
extension of the Revolving Termination Date pursuant to Section 2.13(a), the
Administrative Agent shall promptly notify the Extending Lenders, and each
Extending Lender may, in its sole discretion, give written notice to the
Administrative Agent not later than 10 days prior to the Extension Date of the
amount of the Non-Extending Lenders’ Revolving Commitments that it is willing to
assume. If one or more Extending Lenders notify the Administrative Agent that
they are willing to assume one or more Revolving Commitments in an aggregate
amount that exceeds the Revolving Commitments of the Non-Extending Lenders, such
Revolving Commitments shall be allocated among such Extending Lenders in such
amounts as are agreed between the Borrower and the Administrative Agent. If
after giving effect to the assignments of Revolving Commitments described above
there remain any Revolving Commitments of Non-Extending Lenders, the Borrower
may arrange for one or more Extending Lenders or other Assignees that agree to
an extension of the Revolving Termination Date (each such Extending Lender
pursuant to the immediately preceding sentence or this sentence and each such
Assignee, an “Assuming Lender”) to assume, effective as of the Extension Date,
any remaining Non-Extending Lenders’ Revolving Commitments and all of the
obligations of such Non-Extending Lenders under this Agreement thereafter
arising relating to such Revolving Commitments, without recourse to or

 

35



--------------------------------------------------------------------------------

warranty by, or expense to, such Non-Extending Lenders; provided, however, that
the amount of the Revolving Commitment of any such Assuming Lender as a result
of such substitution shall in no event be less than $5,000,000 (or such lesser
amount as the Borrower and the Administrative Agent shall agree). The
assumptions provided for in this Section 2.13(c) shall be subject to the
conditions that:

(i) the Assuming Lenders shall have paid (or, in the case of any interest or
fees, if it has been so agreed, the Borrower shall have paid) to the
Non-Extending Lenders (A) the aggregate principal amount of, and any interest
and fees accrued and unpaid to the Extension Date on, the outstanding Revolving
Loans, if any, of the Non-Extending Lenders under the respective portions of
their Revolving Commitments being assumed;

(ii) all additional costs, reimbursements, expense reimbursements and
indemnities then due and payable to the Non-Extending Lenders under this
Agreement in respect of such portions of their Revolving Commitments shall have
been paid by the Borrower;

(iii) with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 10.6(b) for such assignment shall have
been paid by the Assuming Lender (or, if it has been so agreed, by the
Borrower); and

(iv) the Assuming Lenders shall have assumed the L/C Obligations;

provided, further, that a Non-Extending Lender’s rights under Sections 3.9, 3.10
and 10.5, and its obligations under Section 9.7, shall survive any such
assumption as to matters occurring prior to the date of substitution. On or
prior to the Extension Date, (A) each Assuming Lender that is an Assignee but
not an Extending Lender shall have delivered to the Borrower and the
Administrative Agent an assumption agreement in substantially the form of
Exhibit H (each, an “Assumption Agreement”) and (B) any Extending Lender
assuming any Revolving Commitments shall have delivered confirmation in writing
satisfactory to the Borrower and the Administrative Agent as to the increase in
the amount of its Revolving Commitment. Upon the payment or prepayment of all
amounts referred to above, the Assuming Lenders, as of the Extension Date, will
be substituted for the Non-Extending Lenders under this Agreement to the extent
of their assumed Revolving Commitments and shall be Lenders for all purposes of
this Agreement, without any further acknowledgment by or the consent of the
other Lenders, and the obligations of the Non-Extending Lenders to such extent
hereunder shall, by the provisions hereof, be released and discharged.

(d) If the Revolving Lenders (including Assignees who are Assuming Lenders)
having at least 60% of the Revolving Commitments (after giving effect to any
assumptions pursuant to Section 2.13(c)) consent in writing to a requested
extension (whether by execution or delivery of an Assumption Agreement or
otherwise) on or prior to the Extension Date, the Administrative Agent shall so
notify the Borrower, and, upon satisfaction of the applicable conditions set
forth in Section 5.2, the Revolving Termination Date shall be extended to the
Extended Revolving Termination Date as described in Section 2.13(a) for each
Extending Lender and each Assuming Lender, and all references in this Agreement
to the “Revolving Termination Date” shall, with respect to each Extending Lender
and each Assuming Lender, refer to the Extended Revolving Termination Date.
Promptly following the Extension Date, the Administrative Agent shall notify the
Lenders (including, without limitation, each Assuming Lender) of the extension
of the Revolving Termination Date and shall thereupon record in the Register the
relevant information with respect to each Assuming Lender.

 

36



--------------------------------------------------------------------------------

SECTION 3. GENERAL PROVISIONS APPLICABLE

TO LOANS AND LETTERS OF CREDIT

3.1 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, together with
(except in the case of Revolving Loans that are Base Rate Loans) accrued
interest to such date on the amount prepaid; provided, that if a Eurodollar Loan
is prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 3.10.
Partial prepayments of Revolving Loans shall be in an aggregate principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof, or in any event
the amount of all outstanding Revolving Loans.

3.2 Conversion and Continuation Options. (a) The Borrower may elect from time to
time to convert Eurodollar Loans to Base Rate Loans by giving the Administrative
Agent prior irrevocable notice of such election no later than 11:00 A.M.,
New York City time, on the Business Day preceding the proposed conversion date,
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto. The Borrower may elect from
time to time to convert Base Rate Loans to Eurodollar Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor), provided that no Base Rate Loan may be converted into a
Eurodollar Loan when any Event of Default has occurred and is continuing and the
Administrative Agent or the Majority Facility Lenders have determined in its or
their sole discretion not to permit such conversions. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan may be continued as such when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Majority Facility Lenders
have determined in its or their sole discretion not to permit such
continuations, and provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to Base Rate Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

3.3 Limitations on Eurodollar Tranches. Notwithstanding anything to the contrary
in this Agreement, all borrowings, conversions and continuations of Eurodollar
Loans hereunder and all selections of Interest Periods hereunder shall be in
such amounts and be made pursuant to such elections so that, (a) after giving
effect thereto, the aggregate principal amount of the Eurodollar Loans
comprising each Eurodollar Tranche shall be equal to $1,000,000 or a whole
multiple of $250,000 in excess thereof and (b) no more than five Eurodollar
Tranches shall be outstanding at any one time.

3.4 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

(b) Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate plus the Applicable Margin.

 

37



--------------------------------------------------------------------------------

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to (x) in the case of the Loans, the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section plus
2% or (y) in the case of Reimbursement Obligations, the rate applicable to Base
Rate Loans plus 2%, and (ii) if all or a portion of any interest payable on any
Loan or Reimbursement Obligation or any commitment fee or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to Base Rate Loans plus 2%, in each
case, with respect to clauses (i) and (ii) above, from the date of such
non-payment until such amount is paid in full (as well after as before
judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

3.5 Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to Base Rate Loans the rate of interest on
which is calculated on the basis of the Prime Rate, the interest thereon shall
be calculated on the basis of a 365- (or 366-, as the case may be) day year for
the actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 3.4(a).

3.6 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders that the Eurodollar Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period,

(c) the Administrative Agent shall give telecopy or telephonic notice thereof to
the Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as Base Rate Loans, (y) any Loans that
were to have been converted on the first day of such Interest Period to
Eurodollar Loans shall be continued as Base Rate Loans and (z) any

 

38



--------------------------------------------------------------------------------

outstanding Eurodollar Loans shall be converted, on the last day of the
then-current Interest Period, to Base Rate Loans. Until such notice has been
withdrawn by the Administrative Agent, no further Eurodollar Loans shall be made
or continued as such, nor shall the Borrower have the right to convert Loans to
Eurodollar Loans.

3.7 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from the
Lenders hereunder, each payment by the Borrower on account of any commitment fee
and any reduction of the Revolving Commitments of the Lenders shall be made pro
rata according to the respective Revolving Percentages of the Lenders.

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

(c) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to each
relevant Lender promptly upon receipt in like funds as received, net of any
amounts owing by such Lender pursuant to Section 9.7. If any payment hereunder
(other than payments on the Eurodollar Loans) becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Administrative Agent shall also be entitled to recover such amount
with interest thereon at the rate per annum applicable to Base Rate Loans, on
demand, from the Borrower. Nothing in this paragraph shall be deemed to limit
the rights of the Borrower against any such Lender.

 

39



--------------------------------------------------------------------------------

(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.8(a), 3.8(d), 3.8(e) or 9.7, then the Administrative
Agent shall apply any amounts thereafter received by the Administrative Agent or
the Issuing Lender for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

3.8 Requirements of Law. (a) If the adoption of or any change in any Requirement
of Law or in the interpretation or application thereof or compliance by any
Lender with any request or directive (whether or not having the force of law)
from any central bank or other Governmental Authority made subsequent to the
date hereof:

(b) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 3.9 and
changes in the rate of tax on the overall net income of such Lender);

(c) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

(d) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

(e) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the

 

40



--------------------------------------------------------------------------------

rate of return on such Lender’s or such corporation’s capital as a consequence
of its obligations hereunder or under or in respect of any Letter of Credit to a
level below that which such Lender or such corporation could have achieved but
for such adoption, change or compliance (taking into consideration such Lender’s
or such corporation’s policies with respect to capital adequacy) by an amount
deemed by such Lender to be material, then from time to time, after submission
by such Lender to the Borrower (with a copy to the Administrative Agent) of a
written request therefor, the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or such corporation for such
reduction.

(f) A certificate setting forth in reasonable detail any additional amounts
payable pursuant to this Section submitted by any Lender to the Borrower (with a
copy to the Administrative Agent) shall be conclusive in the absence of manifest
error. Notwithstanding anything to the contrary in this Section, the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
amounts incurred more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such six-month period shall be extended to include the period of
such retroactive effect. The obligations of the Borrower pursuant to this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

3.9 Taxes. (a) All payments made by or on behalf of the Borrower or any other
Loan Party under this Agreement or any other Loan Document shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on any Agent or any Lender as a result of a present or former connection between
such Agent or such Lender and the jurisdiction of the Governmental Authority
imposing such tax or any political subdivision or taxing authority thereof or
therein (other than any such connection arising solely from such Agent or such
Lender having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement or any other Loan Document). If any
such non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) or Other Taxes are required to be withheld
from any amounts payable to any Agent or any Lender hereunder or under any other
Loan Document, the amounts so payable to such Agent or such Lender by the
applicable Loan Party shall be increased to the extent necessary to yield to
such Agent or such Lender (after payment of all Non-Excluded Taxes and Other
Taxes) interest or any such other amounts at the rates or in the amounts
specified in this Agreement or such other Loan Document, provided, however, that
the Borrower shall not be required to increase any such amounts payable to any
Lender with respect to any Non-Excluded Taxes (i) that are attributable to such
Lender’s failure to comply with the requirements of paragraph (d) or (e) of this
Section or (ii) that are United States withholding taxes imposed on amounts
payable to such Lender at the time such Lender becomes a party to this
Agreement, except to the extent that such Lender’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph or
(iii) that are United States withholding taxes imposed on any “withholdable
payment” payable to any Lender as a result of such Lender’s failure to satisfy
the applicable conditions for exemption from such withholding as set forth by
the FATCA after December 31, 2012.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

41



--------------------------------------------------------------------------------

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower
or any other Loan Party, as promptly as possible thereafter the Borrower shall
send to the Administrative Agent for its own account or for the account of the
relevant Agent or Lender, as the case may be, a certified copy of an original
official receipt showing payment thereof. If the Borrower or any other Loan
Party fails to pay any Non-Excluded Taxes or Other Taxes when due to the
appropriate taxing authority or the Borrower fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, the Borrower shall indemnify the Agents and the Lenders for any
Non-Excluded Taxes and Other Taxes and any incremental taxes, interest or
penalties that may become payable by any Agent or any Lender as a result of any
such failure.

(d) Each Lender (including any Transferee) that is not a “United States person”
as defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall
deliver to the Borrower and the Administrative Agent (or, in the case of a
Participant, to the Lender from which the related participation shall have been
purchased) two copies of either U.S. Internal Revenue Service Form W-8BEN, Form
W-8ECI, Form W-8IMY (together with all required attachments) or Form W-8EXP, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit E and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments under this Agreement and the other Loan Documents. Such forms shall
be delivered by each Non-U.S. Lender on or before the date it becomes a party to
this Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation). In addition, each Non-U.S.
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Non-U.S. Lender. Each Non-U.S. Lender
shall promptly notify the Borrower and the Administrative Agent at any time it
determines that it is no longer in a position to provide any previously
delivered form (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). Notwithstanding any other provision of this
paragraph, a Non-U.S. Lender shall not be required to deliver any form pursuant
to this paragraph that such Non-U.S. Lender is not legally able to deliver.

(e) Each Lender (including any Transferee) that is not a Non-U.S. Lender shall
furnish to the Borrower and the Administrative Agent (or, in the case of a
Participant, its participating Lender), on or prior to the date it becomes a
party to this Agreement (or, in the case of a Participant, the date it acquires
its participation), two accurate and complete originally executed copies of U.S.
Internal Revenue Service Form W-9 (or successor form) establishing that such
Lender is not subject to U.S. backup withholding tax.

(f) If any Agent or any Lender determines, in its sole discretion, that it has
received a refund of any Non-Excluded Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.9, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 3.9 with respect to
the Non-Excluded Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of such Agent or
such Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Agent or such Lender in the event such Agent or such Lender
is required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require any Agent or any Lender to make available its
tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

 

42



--------------------------------------------------------------------------------

(g) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

(h) If a payment made to a Lender under this Agreement may be subject to U.S.
Federal withholding tax under the FATCA, such Lender shall deliver to the
Borrower and the Administrative Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower or the
Administrative Agent, such documentation prescribed by applicable law and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent to comply with its withholding obligations, to determine
that such Lender has complied with such Lender’s obligations under the FATCA or
to determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 3.9(h), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

3.10 Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss or expense that such Lender may sustain or incur
as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable Eurodollar Rate for
such Loans provided for herein over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

3.11 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Sections 3.8 or 3.9(a) with respect to
such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Sections 3.8
or 3.9(a).

3.12 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Sections 3.8 or 3.9(a), or (b) is a Non-Consenting Lender (as defined in
Section 10.1), or (c) becomes a Defaulting Lender hereunder, with a replacement
financial institution; provided that (i) such replacement does not conflict with
any Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 3.11 so as to eliminate the
continued need for payment of amounts owing pursuant to Sections 3.8 or 3.9(a),
(iv) the replacement financial institution shall purchase, at par, all Loans and
other amounts

 

43



--------------------------------------------------------------------------------

owing to, or accrued for the benefit of, such replaced Lender on or prior to the
date of replacement, (v) the Borrower shall be liable to such replaced Lender
under Section 3.10 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent and, in the case of any
replacement Revolving Lender, the Issuing Lender, (vii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (viii) until such time as
such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Sections 3.8 or 3.9(a), as the case may
be, and (ix) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.

3.13 Evidence of Debt. (a) Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing indebtedness of the Borrower to
such Lender resulting from each Loan of such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.

(b) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 10.6(b)(iv), and a subaccount therein for each
Lender, in which shall be recorded (i) the amount of each Loan made hereunder
and any Note evidencing such Loan, the Type of such Loan and each Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) both the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof.

(c) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 3.13(a) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.

3.14 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and
(b) such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 3.10.

3.15 Incremental Facilities. (a) The Borrower may, by written notice to the
Administrative Agent from time to time (i) request the establishment of up to
three incremental term loan facilities (each, an “Incremental Term Loan
Facility” and collectively, the “Incremental Term Loan Facilities”) in an
aggregate amount, together with any Incremental Revolving Commitment, not to
exceed the Incremental Amount and subject to the terms of Sections 3.15(b) and
3.15(d) below from one or more Incremental Term Loan Lenders (which may include
any existing Lender) willing to provide such Incremental Term Loans in their own
discretion and/or (ii) request an increase in the Revolving Commitments (an
“Incremental Revolving Commitment” and, together with all Incremental Term Loan
Facilities, the “Incremental Facilities”) in an aggregate amount not to exceed
$10,000,000 and, together

 

44



--------------------------------------------------------------------------------

with any Incremental Term Loan Facilities, not to exceed the Incremental Amount
and subject to the terms of Sections 3.15(c) and 3.15(d) below from one or more
Incremental Revolving Lenders (which may include any existing Lender) willing to
provide such Incremental Revolving Commitments in their own discretion;
provided, that each Incremental Term Loan Lender and/or Incremental Revolving
Lender, if not already a Lender hereunder, shall be subject to the approval of
the Administrative Agent (which approval shall not be unreasonably withheld).
Such notice shall set forth (i) the amount of the Incremental Term Loan
Commitments and/or Incremental Revolving Commitments being requested (which
shall be (1) with respect to Incremental Term Loans, in minimum amounts of
$25,000,000 and in increments of $1,000,000 in excess thereof, (2) with respect
to Incremental Revolving Commitments, in minimum amounts of $5,000,000 and
increments of $1,000,000 in excess thereof, or (3) equal to the remaining
Incremental Amount), (ii) the date on which such Incremental Term Loan
Commitments and/or Incremental Revolving Commitments are requested to become
effective (the “Increased Amount Date”), (iii) pro forma financial statements
demonstrating compliance on a pro forma basis with the financial covenant set
forth in Section 7.1 (without having regard to whether there are any outstanding
Revolving Loans on the Increased Amount Date) and the requirement set forth in
Section 3.15(d)(iv) after giving effect to such Incremental Term Loan
Commitments and/or Incremental Revolving Commitments and the Loans to be made
thereunder and the application of the proceeds therefrom (including by giving
pro forma effect to any permitted Investments financed thereby) as if made and
applied on the date of the most-recent financial statements of the Borrower
delivered pursuant to Section 6.1.

(b) The Borrower and each Incremental Term Loan Lender shall execute and deliver
to the Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Incremental Term Loan Commitment of such Incremental Term Loan Lender. Each
Incremental Assumption Agreement shall specify the terms of the Incremental Term
Loan Commitments to be requested thereunder; provided, that, without the prior
written consent of the Required Lenders, (i) no proceeds of any Loans made on
the closing date of any Incremental Term Loan Commitments shall be used to make
any Restricted Payment, (ii) subject to Section 3.15(b)(v), the terms and
conditions of any such Incremental Term Loans (other than terms affecting
Weighted Average Yield of such Incremental Term Loans) shall be no less
favorable or more restrictive in any material respect as to the Borrower or any
of its Subsidiaries than the terms of the Revolving Facility unless such terms
and conditions of the Revolving Facility are amended on or prior to the relevant
Increased Amount Date so that the terms of the Revolving Facility are consistent
in all material respects with the terms and conditions of such Incremental Term
Loans, (iii) the Weighted Average Life to Maturity of all Incremental Term Loans
of any series shall be no shorter than the Weighted Average Life to Maturity of
the Revolving Loans or any of the then existing Incremental Term Loans (if any)
(whichever is longest), (iv) the applicable maturity date of each series of
Incremental Term Loans shall be no shorter than the latest of the final maturity
of the Revolving Loans or any of the then existing Incremental Term Loans (if
any), (v) the Weighted Average Yield applicable to the Incremental Term Loans of
each series shall be determined by Borrower and the applicable new Lenders and
shall be set forth in each applicable Incremental Assumption Agreement;
provided, however, that the Weighted Average Yield applicable to the Incremental
Term Loans of each series shall not be greater than the applicable Weighted
Average Yield payable pursuant to the terms of this Agreement as amended through
the date of such calculation with respect to Revolving Loans and the then
existing Incremental Term Loans (if any), plus 0.50% per annum unless the
interest rates with respect to the Revolving Loans or the then existing
Incremental Term Loans, as applicable, are increased so as to cause the then
applicable Weighted Average Yield under this Agreement on the Revolving Loans
and the then existing Incremental Term Loans, as applicable, to equal the
Weighted Average Yield then applicable to the Incremental Term Loans, less
0.50% per annum and (vi) with respect to the initial Incremental Term Loan and
initial Incremental Term Loan Commitments incurred

 

45



--------------------------------------------------------------------------------

pursuant to this Section 3.15, all other terms of if not consistent with the
terms of the Revolving Loans must be reasonably acceptable to the Administrative
Agent and the Majority Revolving Lenders (as determined without having regard to
the commitments of the Lenders with respect to the relevant Incremental Term
Loans). The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Incremental Assumption Agreement. Each of the parties
hereto hereby agrees that, upon the effectiveness of any Incremental Assumption
Agreement, this Agreement shall be amended to the extent necessary (as
determined by the Administrative Agent and the Majority Revolving Lenders acting
reasonably) to reflect the existence and terms of the Incremental Term Loan
Commitments evidenced thereby. Any such deemed amendment may be memorialized in
writing by the Administrative Agent with the Borrower’s consent (not to be
unreasonably withheld) and furnished to the other parties hereto.

(c) The Borrower and each Incremental Revolving Lender shall execute and deliver
to the Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Incremental Revolving Commitment of such Incremental Revolving Lender. Each
Incremental Assumption Agreement shall specify the terms of the Incremental
Revolving Commitments to be requested thereunder; provided, that, without the
prior written consent of the Required Lenders, no proceeds of any Loans made on
the closing date of any Incremental Revolving Commitments shall be used to make
any Restricted Payment. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Incremental Assumption Agreement. Each of
the parties hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended to the extent necessary
(as determined by the Administrative Agent and the Majority Revolving Lenders
acting reasonably) to reflect the existence and terms of the Incremental
Revolving Commitments evidenced thereby. Any such deemed amendment may be
memorialized in writing by the Administrative Agent with the Borrower’s consent
(not to be unreasonably withheld) and furnished to the other parties hereto.

(d) Notwithstanding the foregoing, no Incremental Facility shall become
effective under this Section 3.15 unless (i) on the date of such effectiveness,
the conditions set forth in Section 5.2 shall be satisfied and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Responsible Officer of the Borrower, (ii) the
Administrative Agent shall have received legal opinions, board resolutions and
other closing certificates and documentation as required by the relevant
Incremental Assumption Agreement and consistent with those delivered on the
Closing Date under Section 5.1 and such additional documents and filings
(including amendments to the Mortgages and other Security Documents and title
endorsement bring downs) as the Administrative Agent may reasonably require to
assure that the Incremental Facilities are secured by the Collateral ratably
with the existing Revolving Loans or existing Incremental Facilities (as
applicable), (iii) the Borrower and its Subsidiaries would be in compliance with
the financial covenant set forth in Section 7.1 on a pro forma basis after
giving effect to such Incremental Facilities and the Loans to be made thereunder
and the application of the proceeds therefrom as if made and applied on such
date and (iv) the Consolidated First Lien Leverage Ratio does not exceed 2.00 to
1.00 on a pro forma basis after giving effect to such Incremental Facilities and
the Loans to be made thereunder and the application of the proceeds therefrom as
if made and applied on such date.

3.16 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the Revolving Commitment of such Defaulting
Lender pursuant to Section 2.3;

 

46



--------------------------------------------------------------------------------

(b) the Aggregate Exposure of such Defaulting Lender shall not be included in
determining whether all Lenders or the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 10.1), provided that any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender which affects such Defaulting
Lender differently than other affected Lenders shall require the consent of such
Defaulting Lender;

(c) if any Letter of Credit is outstanding at the time a Lender becomes a
Defaulting Lender then (i) to the extent that, after giving effect to the
reallocation described in this clause (i), (x) the total Revolving Extensions of
Credit (other than any Revolving Extensions of Credit constituting outstanding
Revolving Loans made by any Defaulting Lender but including each Defaulting
Lender’s L/C Obligation as determined prior to giving effect to other provisions
of this Section 3.16) does not exceed the Total Revolving Commitments (excluding
the Revolving Commitment of any Defaulting Lender except to the extent of any
outstanding Revolving Loans of such Defaulting Lender) and (y) the conditions
set forth in Section 5.2 are satisfied at such time, all or any part of the L/C
Obligation shall be reallocated among all non-Defaulting Lenders by disregarding
the Revolving Commitments of all Defaulting Lenders for purposes of calculating
each non-Defaulting Lender’s Aggregate Exposure Percentage (in which case, the
Aggregate Exposure Percentage of each Defaulting Lender for purposes of
determining such Defaulting Lender’s L/C Obligation shall be deemed to be zero),
and (ii) to the extent the reallocation described in the preceding clause
(i) cannot be effected, the Borrower shall within three Business Days following
notice by the Administrative Agent cash collateralize such Defaulting Lender’s
L/C Obligation in accordance with the procedures set forth in this Agreement for
so long as such L/C Obligation is outstanding;

(d) (i) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Obligations pursuant to Section 3.16(c), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.7(a)
with respect to such Defaulting Lender’s L/C Obligations during the period such
Defaulting Lender’s L/C Obligations are cash collateralized;

(ii) if the L/C Obligations of the non-Defaulting Lenders are reallocated
pursuant to Section 3.16(c), then the fees payable to the Lenders pursuant to
Section 2.3(a) and Section 2.7(a) shall be adjusted proportionately to reflect
such reallocation; or

(iii) if any Defaulting Lender’s L/C Obligations are neither cash collateralized
nor reallocated pursuant to Section 3.16(c), then, without prejudice to any
rights or remedies of the Issuing Lender or any Lender hereunder, all fees that
otherwise would have been payable to such Defaulting Lender pursuant to
Section 2.7(a) with respect to such Defaulting Lender’s L/C Obligations shall be
payable to the Issuing Lender until such L/C Obligations are cash collateralized
and/or reallocated;

(e) for purposes of determining the amount of the Total Revolving Commitments
for purposes of Section 2.5 (but not Section 2.1), the Revolving Commitment of
each Defaulting Lender shall be excluded therefrom (other than any portion of
such Revolving Commitment pursuant to which there is then outstanding a
Revolving Loan from such Defaulting Lender), and, for avoidance of doubt, the
Issuing Lender shall not be required to issue, amend or increase any Letter of
Credit unless it has received assurances satisfactory to it that non-Defaulting
Lenders will cover the related exposure and/or the Borrower has provided cash
collateral in respect of the exposure of such Defaulting Lender satisfactory to
it; and

 

47



--------------------------------------------------------------------------------

(f) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 10.7(a) but
excluding Section 3.12) shall, in lieu of being distributed to such Defaulting
Lender, be retained by the Administrative Agent in a segregated account and,
subject to any applicable requirements of law, be applied at such time or times
as may be determined by the Administrative Agent (i) first, to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder, (ii) second, pro rata, to the payment of any amounts owing by such
Defaulting Lender to the Issuing Lender hereunder, (iii) third, if so determined
by the Administrative Agent or requested by the Issuing Lender, held in such
account as cash collateral for future funding obligations of the Defaulting
Lender in respect of any existing participating interest in any Letter of Credit
then outstanding, (iv) fourth, to the funding of any Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent, (v) fifth, if so
determined by the Administrative Agent and the Borrower, held in such account as
cash collateral for future funding obligations of the Defaulting Lender in
respect of any Loans or Letters of Credit made or issued thereafter under this
Agreement, (vi) sixth, to the payment of any amounts owing to the Lenders or the
Issuing Lender as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or the Issuing Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement, (vii) seventh, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, and (viii) eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if such payment is (x) a prepayment of the principal amount of any
Loans or reimbursement obligations in respect of Letter of Credit disbursements
which a Defaulting Lender has funded its participation obligations and (y) made
at a time when the conditions set forth in Section 5.2 are satisfied, such
payment shall be applied solely to prepay the Loans of, and reimbursement
obligations owed to, all non-Defaulting Lenders pro rata prior to being applied
to the prepayment of any Loans, or reimbursement obligations owed to, any
Defaulting Lender.

In the event that the Administrative Agent, the Borrower and the Issuing Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the L/C Obligations of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders as the Administrative shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Aggregate
Exposure Percentage.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, the Borrower hereby
represents and warrants to each Agent and each Lender that:

4.1 Financial Condition. The audited consolidated balance sheets of the Borrower
as at December 31, 2010 and December 31, 2011 and the related consolidated
statements of income and of cash flows for the fiscal years ended on
December 31, 2009, December 31, 2010 and December 31, 2011, reported on by and
accompanied by an unqualified report from Deloitte & Touche LLP, present fairly
in all material respects the consolidated financial condition of the Borrower as
at such dates, and the consolidated results of their respective operations and
its consolidated cash flows for the fiscal years then ended. All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except as

 

48



--------------------------------------------------------------------------------

approved by the aforementioned firm of accountants and disclosed therein). No
Group Member has any material Guarantee Obligations, contingent liabilities and
liabilities for taxes, or any long term leases or unusual forward or long term
commitments, including any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives that are not reflected
in the most recent financial statements referred to in this paragraph. During
the period from December 31, 2011 to and including the date hereof there has
been no Disposition by the Borrower of any material part of its business or
property.

4.2 No Change. Since December 31, 2011, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

4.3 Corporate Existence; Compliance with Law. Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification and (d) is
in compliance with all Requirements of Law except, in the case of clauses
(c) and (d), to the extent that the failure to comply therewith could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) consents, authorizations, filings and notices
described in Schedule 4.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect except as otherwise
noted on such Schedule 4.4 and (ii) the filings referred to in Section 4.19.
Each Loan Document has been duly executed and delivered on behalf of each Loan
Party party thereto. This Agreement constitutes, and each other Loan Document
upon execution will constitute, a legal, valid and binding obligation of each
Loan Party party thereto, enforceable against each such Loan Party in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of any Group Member and will not result in,
or require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents).
No Requirement of Law or Contractual Obligation applicable to the Borrower or
any of its Subsidiaries could reasonably be expected to have a Material Adverse
Effect.

 

49



--------------------------------------------------------------------------------

4.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby or (b) that could
reasonably be expected to have a Material Adverse Effect.

4.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

4.8 Ownership of Property; Liens. Each Material Group Member has title in fee
simple to, or a valid leasehold interest in, all its material real property
currently used in its business, and good title to, or a valid leasehold interest
in, all its other material property currently used in its business, excluding
minor defects in title that do not interfere with the use of such real or
personal property for their intended purposes, and none of such property is
subject to any Lien, except as permitted by Section 7.3.

4.9 Intellectual Property. Each Group Member owns or is licensed to use or
otherwise has the right to use all of the Intellectual Property, free of
material Liens (other than Liens permitted pursuant to Section 7.3), necessary
for the conduct of its business in all material respects as currently conducted.
Any Intellectual Property necessary for the conduct of its business in all
material respects as currently conducted that is owned or exclusively licensed
by any Group Member is valid, subsisting, unexpired and enforceable, and has not
been abandoned. No claim, litigation, investigation or other proceeding has been
asserted, is pending, or to the knowledge of the Borrower, is threatened by any
Person involving any Intellectual Property owned or exclusively licensed by any
Group Member, nor does the Borrower know of any valid basis for same, in any
case where such claim, litigation, investigation or other proceeding could
reasonably be expected to have a Material Adverse Effect. The conduct of each
Group Member’s business does not infringe, misappropriate, dilute or violate any
rights held by any other Person, and to the Borrower’s knowledge, each Group
Member’s Intellectual Property is not being infringed, misappropriated, diluted
or violated by any other Person, in any case where any such infringement,
misappropriation or violation could reasonably be expected to have a Material
Adverse Effect. Each Group Member takes commercially reasonable steps to
maintain and protect its Intellectual Property that is material to the conduct
of its business.

4.10 Taxes. Each Group Member has filed or caused to be filed all Federal, state
and other material tax returns that are required to be filed and has paid all
taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any tax, fee or charge, the amount or validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the Borrower
or its Subsidiaries, as the case may be); no tax Lien has been filed, and, to
the knowledge of the Borrower, no claim out of which a tax Lien could reasonably
be expected to arise is being asserted, with respect to any such tax, fee or
other charge, except any such Lien being contested as aforesaid as to which sale
or other enforcement action has been stayed as a result of such contest.

4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect or (b) for any
purpose that violates the provisions of the Regulations of the Board. No more
than 25% of the assets of the Group Members consist of “margin stock” as so
defined. If requested by any Lender or the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or
FR Form U-1, as applicable, referred to in Regulation U.

 

50



--------------------------------------------------------------------------------

4.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

4.13 ERISA. During the five-year period prior to the date on which this
representation is made or deemed made, and except as would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect: (a) each Plan has complied in all material respects with the applicable
provisions of ERISA and the Code; (b) no Reportable Event or non-exempt
Prohibited Transaction has occurred; (c) prior to the effective date of the PPA,
no “accumulated funding deficiency” (within the meaning of Section 412 of the
Code or Section 302 of ERISA), and on and after the effective date of the PPA,
no failure to satisfy the minimum funding standards (within the meaning of
Sections 412 or 430 of the Code or Section 302 or ERISA) with respect to any
Plan, whether or not waived, has occurred; (d) there has been no filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, no failure to
make by its due date a required installment under Section 430(j) of the Code
with respect to any Plan, or failure by Borrower or any Commonly Controlled
Entity to make a required contribution to a Multiemployer Plan; (e) neither
Borrower nor any Commonly Controlled Entity has incurred any liability under
Title IV of ERISA with respect to the termination of any Plan, including but not
limited to the imposition of any Lien in favor of the PBGC or any Plan;
(f) there has been no determination that any Plan is in “at risk” status within
the meaning of Section 430 of the Code or Section 303 of ERISA; (g) neither
Borrower nor any Commonly Controlled Entity has received any notice from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or to appoint a trustee to administer any Plan under Section 4042 of
ERISA; (h) neither Borrower nor any Commonly Controlled Entity has incurred any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; and (i) neither Borrower nor any Commonly Controlled Entity
has received any notice, or sent any notice to any Multiemployer Plan,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is Insolvent, in Reorganization or in “endangered” or
“critical” status within the meaning of Section 432 of the Code or Section 305
of ERISA.

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.

4.15 Subsidiaries. Except as set forth on Schedule 4.15 or otherwise disclosed
to the Administrative Agent by the Borrower in writing from time to time after
the Closing Date, (a) Schedule 4.15 sets forth the name and jurisdiction of
organization of each Subsidiary and, as to each such Subsidiary, the percentage
of each class of Capital Stock owned by any Loan Party and (b) there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of the
Borrower or any Subsidiary, except as created by the Loan Documents.

4.16 Use of Proceeds. The proceeds of the Revolving Loans shall be used together
with the proceeds of the Letters of Credit for any general corporate purposes
(including the refinancing of existing debt outstanding under the Credit
Agreement referred to in Section 5.1(c)).

 

51



--------------------------------------------------------------------------------

4.17 Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability under, any Environmental Law, result in costs to the Borrower, or
impair the value of the Properties;

(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law, result in costs to the
Borrower, or impair the value of the Properties;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law or
relating to Materials of Environmental Concern to which any Group Member is or
will be named as a party with respect to the Properties or the Business, nor are
there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law or relating to Materials of
Environmental Concern with respect to the Properties or the Business;

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Group Member in connection with the Properties or otherwise in connection
with the Business, in violation of or in amounts or in a manner that could give
rise to liability under Environmental Laws, result in costs to the Borrower, or
impair the value of the Properties;

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

(g) no Group Member has assumed, by contract or by operation of law, any
liability of any other Person under Environmental Laws.

4.18 Accuracy of Information, etc. No statement or information contained in this
Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement

 

52



--------------------------------------------------------------------------------

of a material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not misleading. The projections and pro
forma financial information contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of the
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount. There is no fact known to any Loan Party that
could reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents or in any other
documents, certificates and statements furnished to the Administrative Agent and
the Lenders for use in connection with the transactions contemplated hereby and
by the other Loan Documents.

4.19 Security Documents. (a) The Guarantee and Collateral Agreement is effective
to create in favor of the Collateral Trustee, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of the Pledged Stock (as
defined in the Guarantee and Collateral Agreement), when stock certificates
representing such Pledged Stock are delivered to the Administrative Agent
(together with a properly completed and signed stock power or endorsement), and
in the case of the other Collateral described in the Guarantee and Collateral
Agreement, when financing statements and other filings specified on
Schedule 4.19(a) in appropriate form are filed in the offices specified on
Schedule 4.19(a), and the other actions specified in the Guarantee and
Collateral Agreement are taken, the Guarantee and Collateral Agreement shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral and the proceeds thereof as
contemplated by the Guarantee and Collateral Agreement, as security for the
Obligations (as defined in the Guarantee and Collateral Agreement), in each case
prior and superior in right to any other Person (except, in the case of
Collateral other than Pledged Stock, Liens permitted by Section 7.3).

(b) Each of the Mortgages is effective to create in favor of the Secured Parties
a legal, valid and enforceable Lien on the Mortgaged Properties described
therein and proceeds thereof, and when the Mortgages are filed in the offices
specified on Schedule 4.19(b)(i), each such Mortgage shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Mortgaged Properties and the proceeds thereof, as
security for the Secured Indebtedness (as defined in the relevant Mortgage), in
each case prior and superior in right to any other Person (except Liens and
other encumbrances and matters affecting title thereto as permitted by
Section 7.3). Schedule 4.19(b)(ii) lists, as of the Closing Date, each movie
theatre property that is owned or leased by any Loan Party, in each case located
in the United States and held by the Borrower or any of its Subsidiaries.

4.20 Solvency. Each Loan Party is, and after giving effect to the incurrence of
all Indebtedness and obligations being incurred in connection herewith will be
and will continue to be, Solvent.

4.21 Regulation H. No Mortgage encumbers improved real property that is located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in which flood insurance
has been made available under the National Flood Insurance Act of 1968, unless
flood insurance of the type described in Section 5.1(k)(iii) has been provided
with respect to such property.

 

53



--------------------------------------------------------------------------------

SECTION 5. CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent:

(a) Credit Agreement; Collateral Trust Agreement; Guarantee and Collateral
Agreement. The Administrative Agent shall have received (i) this Agreement
executed and delivered by each Agent, the Borrower and each Person that is a
Lender as of the Closing Date, (ii) the Guarantee and Collateral Agreement,
executed and delivered by the Borrower and each Subsidiary Guarantor; (iii) an
Acknowledgement and Consent in the form attached to the Guarantee and Collateral
Agreement, executed and delivered by each Issuer (as defined therein), if any,
that is not a Loan Party; (iv) the Control Agreement, executed and delivered by
the parties thereto; and (v) the Collateral Trust Agreement, executed and
delivered by the parties thereto.

(b) Consummation of Transactions Contemplated by Senior Secured Notes Documents.
(w) The aggregate proceeds of the Senior Secured Notes, the initial borrowings
under this Agreement and the Borrower’s available cash on hand shall be
sufficient to refinance all Indebtedness outstanding under the Credit Agreement
described in Section 5.1(c) and to pay the Transaction Costs, (x) the Senior
Secured Notes shall have been issued, or shall be issued concurrently with the
initial borrowings under this Agreement, (y) all conditions to the issuance of
the Senior Secured Notes set forth in the Senior Secured Notes Indenture shall
have been satisfied or the fulfillment of any such conditions shall have been
waived (which waiver, to the extent adverse in any material respect to the
Lenders, shall have been approved by the Administrative Agent, such approval not
to be unreasonably withheld or delayed) and (z) the Administrative Agent shall
have received a fully executed or conformed copy of each Senior Secured Notes
Document and any documents executed in connection therewith.

(c) Termination of Existing Credit Facility. The Administrative Agent shall have
received satisfactory evidence that all amounts outstanding under the Credit
Agreement, dated as of January 27, 2010 (as amended), among the Borrower, the
several lenders parties thereto, Macquarie Capital (USA) Inc., as documentation
agent, Citibank, N.A., as syndication agent, J.P. Morgan Securities Inc. and
Citigroup Global Markets Inc., as joint lead arrangers and joint lead
bookrunners and JPMorgan Chase Bank, N.A., as administrative agent, shall have
been repaid, all commitments thereunder shall have been terminated and all liens
securing such facilities shall have been terminated, or agreed to be terminated
pursuant to a pay-off letter reasonably satisfactory to the Administrative
Agent.

(d) Financial Statements. The Lenders shall have received the financial
statements described in Section 4.1 and such financial statements shall not, in
the reasonable judgment of the Lenders, reflect any material adverse change in
the consolidated financial condition of the Borrower.

(e) Approvals. All governmental and material third party approvals necessary or,
in the reasonable judgment of the Administrative Agent, advisable in connection
with the financing contemplated hereby shall have been obtained and be in full
force and effect (excluding consents of landlords where, despite the
commercially reasonable efforts of the Borrower, such consents and other
documentation required for collateral security to be granted in favor of the
Administrative Agent in respect of the relevant leased property shall not be
obtained as of the Closing Date).

 

54



--------------------------------------------------------------------------------

(f) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where assets of the Loan Parties
are located, and such search shall reveal no liens on any of the assets of the
Loan Parties except for liens permitted by Section 7.3 or discharged on or prior
to the Closing Date pursuant to documentation reasonably satisfactory to the
Administrative Agent.

(g) Fees. The Lenders and the Agents shall have received all fees required to be
paid, and all expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel), before the Closing Date. All
such amounts will be paid with proceeds of Loans made on the Closing Date and
will be reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the Closing Date.

(h) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date, substantially in the form of Exhibit F,
with appropriate insertions and attachments including the certificate or
articles of organization of each Loan Party certified by the relevant authority
of the jurisdiction of organization of such Loan Party, and (ii) a long form
good standing certificate for each Loan Party from its jurisdiction of
organization.

(i) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:

(i) the legal opinion of King & Spalding LLP, counsel to the Borrower and its
Subsidiaries; and

(ii) the legal opinion of local counsel in each jurisdiction in which a Group
Member is organized and of such other special and local counsel as may be
reasonably required by the Administrative Agent.

Each such legal opinion shall cover such matters incident to the transactions
contemplated by this Agreement as the Administrative Agent may reasonably
require and shall be reasonably acceptable to the Administrative Agent.

(j) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) the certificates representing the shares of Capital Stock
pledged pursuant to the Guarantee and Collateral Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Administrative Agent pursuant to the Guarantee and Collateral
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.

(k) Mortgages.

(i) The Administrative Agent shall have received a Mortgage with respect to each
Mortgaged Property, executed and delivered by a duly authorized officer of each
party thereto.

(ii) The Administrative Agent shall have received in respect of each Mortgaged
Property a mortgagee’s title insurance policy (or policies) or marked up
unconditional binder for such insurance. Each such policy shall (A) be in an
amount reasonably satisfactory to the Administrative Agent; (B) be issued at
ordinary rates; (C) insure that the Mortgage insured thereby creates a valid
first Lien on such Mortgaged

 

55



--------------------------------------------------------------------------------

Property free and clear of all defects and encumbrances, except as permitted by
Section 7.3; (D) name the Collateral Trustee for the benefit of the Lenders and
the Administrative Agent or any other Priority Lien Secured Parties (as defined
in the Collateral Trust Agreement) as the insured thereunder; (E) be in the form
of ALTA Loan Policy - 2006 (or equivalent policies); (F) contain such
endorsements and affirmative coverage as the Administrative Agent may reasonably
request (including without limitation survey-related endorsements, to the extent
available, either based on an existing survey or a certificate given by the
relevant Loan Party) and (G) be issued by title companies (collectively, the
“Title Insurance Company”) reasonably satisfactory to the Administrative Agent
(including any such title companies acting as co-insurers or reinsurers, at the
option of the Administrative Agent). The Administrative Agent shall have
received evidence satisfactory to it that all premiums in respect of each such
policy, all charges for mortgage recording taxes, and all related expenses, if
any, have been paid or arrangements for payment satisfactory to the
Administrative Agent have been made.

(iii) The Administrative Agent shall have received (A) a policy of flood
insurance that (1) covers any parcel of improved real property that is
encumbered by any Mortgage and is located in a “special flood hazard area” (as
determined by the flood insurance certificate on the applicable Mortgaged
Property as obtained by the Administrative Agent), (2) is written in an amount
not less than the outstanding principal amount of the indebtedness secured by
such Mortgage that is reasonably allocable to such real property or the maximum
limit of coverage made available with respect to the particular type of property
under the National Flood Insurance Act of 1968, whichever is less, and (3) has a
term ending not later than the maturity of the Indebtedness secured by such
Mortgage and (B) confirmation that the Borrower has received the notice required
pursuant to Section 208(e)(3) of Regulation H of the Board.

(iv) The Administrative Agent shall have received a copy of all recorded
documents referred to, or listed as exceptions to title in, the title policy or
policies referred to in clause (ii) above and a copy of all other material
documents affecting the Mortgaged Properties, in each case as may have been
requested by the Administrative Agent.

(v) The Administrative Agent shall have received the executed legal opinion of
local counsel in each jurisdiction in which a Mortgaged Property is located.

(l) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens expressly permitted by Section 7.3), shall be in proper form for filing,
registration or recordation.

(m) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from the chief financial officer of the Borrower as to the
solvency of the Borrower and Subsidiaries after giving effect to the financing
contemplated herein, in a form reasonably satisfactory to the Administrative
Agent.

(n) Environmental Condition. The Borrower shall have made available to the
Administrative Agent the Borrower’s existing information as to, and the
Administrative Agent shall be reasonably satisfied with, the environmental
condition of the real property owned or leased by the Borrower and its
Subsidiaries.

 

56



--------------------------------------------------------------------------------

(o) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.3(b) of the Guarantee and
Collateral Agreement.

For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (including its
initial extension of credit) and any extension of the Revolving Termination Date
pursuant to Section 2.13 is subject to the satisfaction of the following
conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date, and except as to changes otherwise expressly permitted by the
terms of the Loan Documents.

(b) Pro Forma Covenant Compliance. The Borrower and its Subsidiaries shall be in
compliance with the financial covenant set forth in Section 7.1 on a pro forma
basis after giving effect to the extensions of credit requested to be made on
such date and the application of the proceeds thereof.

(c) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder and any extension of the Revolving Termination Date shall constitute a
representation and warranty by the Borrower as of the date of such extension of
credit that the conditions contained in this Section 5.2 have been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Revolving Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or Agent hereunder, the Borrower shall and shall cause each
of its Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent and each Lender:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by Deloitte &
Touche LLP or other independent certified public accountants of nationally
recognized standing; and

 

57



--------------------------------------------------------------------------------

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein).

Documents required to be delivered pursuant to this Section 6.1 may be delivered
electronically and if so delivered, shall be deemed to have been delivered to
each Lender on the date on which such documents are posted on the Borrower’s
behalf on IntraLinks or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that the
Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender upon written request of
Administrative Agent or such Lender.

6.2 Certificates; Other Information. Furnish to the Administrative Agent and
each Lender (or, in the case of clause (i), to the relevant Lender):

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a written statement of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of the existence of any
Default or Event of Default, except as specified in such statement (it being
understood that such examination will have extended only to financial accounting
matters and that no special or separate inquiry or review will have been made
with respect to the existence of any Defaults or Events of Default), unless
applicable professional standards or practices preclude such accountants from
furnishing such written statement;

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (x) a Compliance Certificate containing all information and
calculations necessary for determining compliance by each Group Member with the
provisions of this Agreement referred to therein as of the last day of the
fiscal quarter or fiscal year of the Borrower, as the case may be, and, if
applicable, for determining the Applicable Margins and Commitment Fee Rate, and
stating that to the knowledge of the Responsible Officer no Default or Event of
Default has occurred and is continuing except as described in reasonable detail
in such Compliance Certificate, and (y) to the extent not previously disclosed
to the Administrative Agent (1) a description of any change in the jurisdiction
of organization of any Loan Party, (2) a list of any Intellectual Property
developed or acquired by any Loan Party which is registered in, issued by, or
applied for in the United States Patent and Trademark Office, the United States
Copyright Office, or any similar office or registry anywhere in the world, as
well as a list of any “intent-to-use” trademark applications owned by a Loan
Party for which it has filed a statement of use or amendment to allege use with
respect thereto since the delivery of the previous list of Intellectual Property
pursuant to this Section 6.2(b), and (3) a description of any Person that has
become a Group Member, in each case since the date of the most recent report
delivered pursuant to this clause (y) (or, in the case of the first such report
so delivered, since the Closing Date);

 

58



--------------------------------------------------------------------------------

(c) as soon as available, and in any event no later than 45 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto), and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year (collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith based on the assumptions set forth
therein and other assumptions in each case believed by the Borrower to be
reasonable at such time (it being understood that the Projections and other
forward looking information are not to be viewed as facts and are subject to
significant uncertainties and contingencies, many of which are beyond the
Borrower’s control, that no assurances can be given that any particular
projections or results will be realized, and that actual results may differ and
that such differences may be material);

(d) if the Borrower is not then a reporting company or otherwise complying with
reporting company requirements under the Securities Exchange Act of 1934, as
amended, within 45 days after the end of each fiscal quarter of the Borrower, or
90 days, in the case of the last fiscal quarter of any fiscal year, a narrative
discussion and analysis of the financial condition and results of operations of
the Borrower and its Subsidiaries for such fiscal quarter and for the period
from the beginning of the then current fiscal year to the end of such fiscal
quarter, as compared to the portion of the Projections covering such periods and
to the comparable periods of the previous year;

(e) no later than five Business Days prior to the effectiveness thereof, copies
of substantially final drafts of any proposed amendment, supplement, waiver or
other modification with respect to any documentation governing Subordinated
Debt;

(f) within five Business Days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of
its debt securities or public equity securities and, within three Business Days
after the same are filed, notice of the filing of all periodic reports that the
Borrower may make to, or file with, the SEC;

(g) promptly upon receipt thereof, copies of all management letters and similar
reports and documents submitted to the Borrower by independent accountants in
connection with any annual or interim audit of the books of the Borrower made by
such accountants;

(h) promptly upon effectiveness thereof, copies of any agreements between the
Borrower or any Subsidiary and Screenvision Cinema National, LLC (or any
affiliate or successor thereto) and any material amendment, supplement, waiver
or other modification of such agreements; provided that nothing herein shall be
deemed to require delivery by the Borrower or any such Subsidiary of any
documents or information in breach or violation of any confidentiality or other
non-disclosure agreement that may be in effect with respect to such documents or
information; and

(i) promptly, such additional financial and other information as any Lender,
through the Administrative Agent, may from time to time reasonably request.

 

59



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to this Section 6.2 may be delivered
electronically and if so delivered, shall be deemed to have been delivered to
each Lender on the date on which such documents are posted on the Borrower’s
behalf on IntraLinks or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that the
Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender upon written request of
Administrative Agent or such Lender.

6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member.

6.4 Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.4 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and

(b) comply with all Contractual Obligations and Requirements of Law except to
the extent that failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

6.5 Maintenance of Property; Insurance. (a) Keep all material property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted.

(b) Maintain with financially sound and reputable insurance companies insurance
on all its property in at least such amounts and against at least such risks
(but including in any event public liability, product liability and business
interruption) as are customarily insured against in the same general area by
companies engaged in the same or a similar business, in each case giving effect
to reasonable self-insurance levels and deductibles.

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities.

(b) Permit representatives of any Lender to visit and inspect any of its
properties and examine and make abstracts from any of its books and records at
any reasonable time during normal business hours upon reasonable prior notice
and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Group Members
with officers and employees of the Group Members and with their independent
certified public accountants, provided, that the Borrower is provided reasonable
prior notice of any discussions with such accountants and is afforded an
opportunity to participate in such discussions.

6.7 Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a) the occurrence of any Default or Event of Default;

 

60



--------------------------------------------------------------------------------

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $2,000,000 or more and not covered by insurance, (ii) in
which material injunctive or similar relief is sought or (iii) which relates to
any Loan Document;

(d) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event or non-exempt Prohibited Transaction, (ii) a failure to
satisfy the minimum funding standards (within the meaning of Sections 412 or 430
of the Code or Section 302 of ERISA), with respect to a Plan, whether or not
waived, or a filing, pursuant to Section 412(c) of the Code or Section 302(c) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (iii) a failure by Borrower or any Commonly Controlled
Entity to make by its due date a required installment under Section 430(j) of
the Code with respect to any Plan, or a failure by Borrower or any Commonly
Controlled Entity to make a required contribution to a Multiemployer Plan;
(iv) the incurrence by Borrower or any Commonly Controlled Entity of liability
under Title IV of ERISA with respect to the termination of any Plan, including
but not limited to the creation of any Lien in favor of the PBGC or any Plan;
(v) the determination that any Plan is in “at risk” status within the meaning of
Section 430 of the Code or Section 303 of ERISA; (vi) the receipt by Borrower or
any Commonly Controlled Entity of any notice from the PBGC or a plan
administrator relating to an intention to terminate any Plan or to appoint a
trustee to administer any Plan under Section 4042 of ERISA; (vii) the incurrence
by Borrower or any Commonly Controlled Entity of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(viii) the receipt by Borrower or any Commonly Controlled Entity of any notice,
or sending by Borrower or any Commonly Controlled Entity of any notice to any
Multiemployer Plan, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is Insolvent, in Reorganization, or in
“endangered” or “critical” status within the meaning of Section 432 of the Code
or Section 305 of ERISA;

(e) copies of any documents described in Sections 101(k) or 101(l) of ERISA that
Borrower or any Commonly Controlled Entity may request with respect to any
Multiemployer Plan; provided, that if the Borrower or any Commonly Controlled
Entity has not requested such documents or notices from the administrator or
sponsor, as the case may be, of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, the Borrower and/or its Commonly
Controlled Entities shall promptly make a request for such documents or notices
from such administrator or sponsor, as the case may be, and the Borrower shall
provide copies of such documents and notices to the Administrative Agent
promptly after receipt thereof; and provided, further, that the rights granted
to the Administrative Agent in this Section shall be exercised not more than
once during a 12-month period; and

(f) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Subsidiary proposes
to take with respect thereto.

6.8 Environmental Laws. (a) Comply and use commercially reasonable efforts to
ensure compliance by all tenants and subtenants, if any, with all applicable
Environmental Laws, and

 

61



--------------------------------------------------------------------------------

obtain and comply with and maintain, and use commercially reasonable efforts to
ensure that all tenants and subtenants obtain and comply with and maintain, any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, in each case where failure to so comply could
reasonably be expected to have a Material Adverse Effect.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, except where any such requirements or
compliance is being contested in good faith by appropriate proceedings.

6.9 Landlord Consents. The Borrower will use commercially reasonable efforts to
obtain from landlords of ground leased real property leased by such Loan Party
consents and other documentation (including, without limitation, recorded leases
or recorded memoranda of leases) reasonably satisfactory to the Administrative
Agent for the grant of leasehold Mortgages on such properties and the
recordation of such Mortgages, in each case as may be required herein. To the
extent any leasehold Mortgage cannot be recorded on the Closing Date, the
Borrower will use commercially reasonable efforts to do or cause to be done all
acts and things that may be required, to have all such Mortgages recorded no
later than (i) 15 days after the date of this Agreement with respect to
recording any such Mortgage on ground leased real property delivered on the date
of this Agreement and (ii) 120 days after the date of this Agreement with
respect to delivering and recording any Mortgage on ground leased real property
delivered after the date of this Agreement.

6.10 Additional Collateral, etc. (a) With respect to any property acquired after
the Closing Date by any Loan Party (other than (x) any property described in
paragraph (b), (c) or (d) below and (y) property acquired by any Excluded
Foreign Subsidiary) as to which the Collateral Trustee, for the benefit of the
Lenders and the Administrative Agent and any other Priority Lien Secured Parties
(as defined in the Collateral Trust Agreement), does not have a perfected Lien,
promptly (i) execute and deliver to the Collateral Trustee and the
Administrative Agent such agreements and documents, and take such other actions,
as may be required by the terms and conditions of the Guarantee and Collateral
Agreement, that the Collateral Trustee or the Administrative Agent reasonably
deems necessary or advisable to grant to the Collateral Trustee, for the benefit
of the Lenders and the Administrative Agent and any other Priority Lien Secured
Parties, a security interest in such property to the extent required by the
terms and conditions of the Guarantee and Collateral Agreement, and (ii) take
all actions necessary or reasonably advisable to grant to the Collateral
Trustee, for the benefit of the Lenders and the Administrative Agent and any
other Priority Lien Secured Parties, a perfected first priority security
interest in such property, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be requested by the Administrative
Agent. Notwithstanding the foregoing, no such actions shall be required in
respect of assets as to which the Administrative Agent shall determine in the
exercise of its reasonable credit judgment that the costs of obtaining a Lien
thereon are excessive in relation to the value of the security to be afforded
thereby.

(b) With respect to (i) any fee interest in any real property acquired in one or
a series of transactions after the Closing Date by the Borrower or any other
Loan Party (including any such real property owned by any new Subsidiary
Guarantor acquired after the Closing Date and excluding any such real property
owned by an Excluded Foreign Subsidiary) or (ii) subject to the related Loan
Party obtaining the required landlord consent and other documentation
(including, without limitation, recorded leases or recorded memoranda of leases)
(provided that each Loan Party shall use commercially reasonable efforts to
obtain such consent and other documentation), any ground lease interest in any
real property acquired or leased (including any ground lease property interest
owned by any new Subsidiary Guarantor acquired after the Closing Date or any

 

62



--------------------------------------------------------------------------------

ground lease property interest with respect to which a required landlord consent
is granted after the Closing Date) in one or a series of transactions after the
Closing Date by the Borrower or any other Loan Party, no later than 45 days
after the date the applicable interest in real property is acquired (or such
later date as agreed to by the Administrative Agent in its sole discretion)
(1) execute and deliver a first priority Mortgage (or leasehold Mortgage, as
applicable) in favor of the Collateral Trustee, for the benefit of the Priority
Lien Secured Parties (as defined in the Collateral Trust Agreement), covering
such real property or ground lease interest, (2) if requested by the
Administrative Agent, provide the Collateral Trustee with (x) title and extended
coverage insurance covering such real property in an amount at least equal to
the purchase price or construction cost of such real property or ground lease
interest (or such other amount as shall be reasonably specified by the
Administrative Agent, but in no event in excess of the insurable value thereof)
and (y) any consents, waivers or estoppels reasonably deemed necessary or
advisable by the Administrative Agent in connection with such Mortgage (or
leasehold Mortgage, as applicable) and that the Borrower can obtain using
commercially reasonable efforts, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent, (3) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative Agent
and (4) comply with Section 5.1(k)(iii) with respect to such Mortgaged Property.
Notwithstanding the foregoing, no such actions shall be required in respect of
such real property or ground lease interest having a Fair Market Value less than
$1,000,000 or as to which the Administrative Agent shall otherwise determine in
the exercise of its reasonable credit judgment that the costs of obtaining a
Lien thereon are excessive in relation to the value of the security to be
afforded thereby.

(c) With respect to any new Subsidiary (other than (x) an Excluded Foreign
Subsidiary, (y) an Immaterial Subsidiary, or (z) a non-Wholly Owned Subsidiary
which is prohibited from becoming a Subsidiary Guarantor by the terms of any
Requirement of Law (including any duty owed thereunder) or Contractual
Obligation binding on or applicable to such non-Wholly Owned Subsidiary or the
holders of its Capital Stock) created or acquired after the Closing Date by any
Group Member (which, for the purposes of this paragraph (c), shall include any
existing Subsidiary that ceases to be an Excluded Foreign Subsidiary or an
Immaterial Subsidiary), or any other Subsidiary designated by the Borrower to
become a Subsidiary Guarantor, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent reasonably deems necessary or advisable to grant to
the Collateral Trustee, for the benefit of the Lenders and the Administrative
Agent, a perfected first priority security interest in the Capital Stock of such
new Subsidiary that is owned by any Group Member, (ii) deliver to the Collateral
Trustee the certificates representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the relevant Group Member, (iii) cause such new Subsidiary (A) to become a party
to the Guarantee and Collateral Agreement, (B) to take such actions necessary or
advisable to grant to the Collateral Trustee for the benefit of the Lenders and
the Administrative Agent a perfected first priority security interest in the
Collateral described in the Guarantee and Collateral Agreement with respect to
such new Subsidiary, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent and (C) to deliver to the Administrative Agent a certificate of such
Subsidiary, substantially in the form of Exhibit F, with appropriate insertions
and attachments, and (iv) if requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent. Notwithstanding the foregoing, no such
actions shall be required in respect of such assets as to which the
Administrative Agent shall determine in the exercise of its reasonable credit
judgment that the costs of obtaining a Lien thereon are excessive in relation to
the value of the security to be afforded thereby.

 

63



--------------------------------------------------------------------------------

(d) With respect to any new Excluded Foreign Subsidiary created or acquired
after the Closing Date by any Group Member (other than by any Group Member that
is an Excluded Foreign Subsidiary), promptly (i) execute and deliver to the
Collateral Trustee such amendments to the Guarantee and Collateral Agreement as
the Administrative Agent reasonably deems necessary or advisable to grant to the
Collateral Trustee, for the benefit of the Lenders and the Administrative Agent,
a perfected first priority security interest in the Capital Stock of such new
Subsidiary that is owned by any such Group Member (provided that in no event
shall more than 66% of the total outstanding voting Capital Stock and 100% of
the total outstanding non-voting Capital Stock of any such new Subsidiary be
required to be so pledged), (ii) deliver to the Administrative Agent the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
relevant Group Member, as the case may be, and take such other action as may be
necessary or, as reasonably determined by the Administrative Agent, desirable to
perfect the Collateral Trustee’s security interest therein, and (iii) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent. Notwithstanding the foregoing, no such actions shall be
required in respect of such assets as to which the Administrative Agent shall
determine in the exercise of its reasonable credit judgment that the costs of
obtaining a Lien thereon are excessive in relation to the value of the security
to be afforded thereby.

6.11 Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as the Administrative Agent may reasonably request
for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of perfecting or renewing the rights
of the Collateral Trustee and the Lenders with respect to the Collateral (or
with respect to any additions thereto or replacements or proceeds thereof or
with respect to any other property or assets hereafter acquired by the borrower
or any Subsidiary which may be deemed to be part of the Collateral) pursuant
hereto or thereto. Upon the exercise by the Collateral Trustee, Administrative
Agent or any Lender of any power, right, privilege or remedy pursuant to this
Agreement or the other Loan Documents which requires any consent, approval,
recording, qualification or authorization of any Governmental Authority, the
Borrower will execute and deliver, or will cause the execution and delivery of,
all applications, certifications, instruments and other documents and papers
that the Collateral Trustee, Administrative Agent or such Lenders may be
required to obtain from the Borrower or any of its Subsidiaries for such
governmental consent, approval, recording, qualification or authorization.

6.12 Cash Management. The Borrower shall cause all funds contained in each
deposit account maintained by it or any of its Subsidiaries for theater revenues
to be swept not less frequently than once per week into the Borrower’s principal
concentration deposit account which shall be subject to the Control Agreement.

6.13 Post-Closing Requirements. On or prior to the dates set forth in Schedule
6.13, the Borrower shall ensure the items described on Schedule 6.13 are
completed to the extent such items are not completed as of the Closing Date.

 

64



--------------------------------------------------------------------------------

SECTION 7. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Revolving Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or Agent hereunder, the Borrower shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly:

7.1 Financial Condition Covenant. So long as at any time there are any
outstanding Revolving Loans under this Agreement, excluding any L/C Obligations,
permit the Consolidated First Lien Leverage Ratio as at the last day of any
period of four consecutive fiscal quarters of the Borrower to exceed 2.75 to
1.00.

7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness of any Loan Party pursuant to the Senior Secured Notes;

(c) Indebtedness (i) of the Borrower to any Subsidiary, (ii) of any Subsidiary
Guarantor to the Borrower or any other Subsidiary, (iii) of any Foreign
Subsidiary or Non-Guarantor Subsidiary to any Foreign Subsidiary or
Non-Guarantor Subsidiary and (iv) of any Foreign Subsidiary or Non-Guarantor
Subsidiary to the Borrower or any Subsidiary Guarantor;

(d) Indebtedness represented by Guarantees of Indebtedness of the Borrower or
any Subsidiary to the extent that such guaranteed Indebtedness was permitted to
be incurred by another provision of this Section 7.2; provided that if the
Indebtedness being guaranteed is subordinated to the Loans, then the Guarantee
must be subordinated to the Loans to the same extent as the Indebtedness
guaranteed;

(e) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(e)
and any Permitted Refinancing Indebtedness in respect thereof;

(f) any Indebtedness represented by deferred compensation obligations to
employees of the Borrower or its Subsidiaries incurred in the ordinary course of
business;

(g) [Intentionally Omitted];

(h) Hedge Agreements permitted under Section 7.11;

(i) Indebtedness incurred by the Borrower or any of its Subsidiaries arising
from agreements providing for indemnification, adjustment of purchase price,
earn-out obligations or similar obligations, or from guarantees or letters of
credit, surety bonds or performance bonds securing the performance of the
Borrower or any Subsidiary pursuant to such agreements, in connection with
permitted acquisitions or permitted dispositions of any business, assets or
Subsidiary of the Borrower or any of its Subsidiaries;

(j) Indebtedness that may be deemed to exist pursuant to any guaranties, letters
of credit, performance, surety, statutory or appeal bonds or similar
obligations, or workers’ compensation or self-insurance obligations, or
financing of insurance premiums, incurred in the ordinary course of business;

(k) Indebtedness in respect of netting services, overdraft protection and
otherwise in connection with deposit accounts and other Bank Product
Obligations;

 

65



--------------------------------------------------------------------------------

(l) guarantees in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of the Borrower and its
Subsidiaries, and customary take-or-pay obligations contained in supply
agreements;

(m) Indebtedness of the Borrower or any of its Subsidiaries, in addition to that
described in clauses (a) through (l) above, that, at the time incurred or
assumed, is permitted to be incurred or assumed under Section 4.09 of the Senior
Secured Notes Indenture in an aggregate principal amount (for the Borrower and
all Subsidiaries) not to exceed $50,000,000 (the “General Debt Basket”);

(n) Indebtedness of the Borrower or any of its Subsidiaries if the Fixed Charge
Coverage Ratio for the Borrower’s most recently ended four full fiscal quarters
for which internal financial statements are available immediately preceding the
date on which such additional Indebtedness is incurred or such Disqualified
Stock or such preferred stock is issued, as the case may be, would have been at
least 2.0 to 1.0, determined on a pro forma basis (including a pro forma
application of the net proceeds therefrom), as if the Indebtedness had been
incurred and the net proceeds therefrom applied, at the beginning of such
four-quarter period; provided, that Indebtedness under this subsection (n) may
only incurred or assumed if (a) no Default or Event of Default has occurred and
is continuing, (b) the General Debt Basket has been fully utilized, and (c) the
Ratio Debt Conditions have been satisfied.

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except for:

(a) Liens for taxes, assessments and other governmental charges and claims not
yet due or that are being contested in good faith by appropriate proceedings,
provided that adequate reserves with respect thereto are maintained on the books
of the Borrower or its Subsidiaries, as the case may be, in conformity with
GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation, and other insurance
liabilities;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature (including letters of
credit issued to assure payment of the foregoing) incurred in the ordinary
course of business;

(e) survey exceptions, easements, rights-of-way, restrictions and other similar
encumbrances that, in the aggregate, are not substantial in amount and that do
not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
Borrower or any of its Subsidiaries;

(f) Liens in existence on the date of this Agreement listed on Schedule 7.3(f)
securing the Indebtedness described in Section 7.2(e), provided that no such
Lien is spread to cover any additional property after the date of this Agreement
and that the amount of Indebtedness secured thereby is not increased;

 

66



--------------------------------------------------------------------------------

(g) [Intentionally Omitted];

(h) Liens created pursuant to, or expressly permitted by, the Security
Documents;

(i) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;

(j) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement otherwise permitted hereby;

(k) purported Liens evidenced by the filing of precautionary UCC financing
statements relating to operating leases, bailments and consignments of personal
property entered into in the ordinary course of business;

(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(m) non-exclusive licenses of patents, trademarks, copyrights, and other
Intellectual Property rights granted by the Borrower or any of its Subsidiaries
in the ordinary course of business and not interfering in any material respect
with the ordinary conduct of the business of the Borrower or such Subsidiary;

(n) Liens in effect as of the Closing Date on furniture, trade fixtures,
equipment and other tangible property in favor of landlords and lessors of
theatre facilities to secure obligations owing under the leases for such theatre
facilities, provided that such Liens apply only to tangible property located at
such leased facilities;

(o) Liens in respect of judgments or other legal process that do not constitute
an Event of Default pursuant to Section 8;

(p) customary rights of setoff, banker’s liens, and similar rights in favor of a
bank or other financial institution arising as a matter of law or pursuant to
customary account arrangements;

(q) Liens on insurance policies and proceeds thereof, or other deposits, to
secure insurance premium financings;

(r) the rights of film distributors under film licensing contracts entered into
by the Borrower or any Subsidiary in the ordinary course of business on a basis
customary in the movie exhibition industry;

(s) Liens (other than Priority Debt Liens and Parity Debt Liens (as defined in
the Collateral Trust Agreement)) to secure any Indebtedness that was permitted
to be secured as provided herein; provided that no such Lien is spread to cover
any additional property and that the amount of such Indebtedness secured thereby
is not increased;

(t) Liens to secure the obligations and liabilities of any Loan Party under the
Senior Secured Notes; provided that the priority of such Liens shall be subject
to any Liens securing the obligations and liabilities of such Loan Parties under
any Loan Document; and

 

67



--------------------------------------------------------------------------------

(u) Liens to secure the obligations and liabilities of any Loan Party incurred
or assumed under Indebtedness permitted under Sections 7.2(m) and (n); provided,
that such Liens (i) are created, incurred or assumed substantially
simultaneously with the incurrence of such Indebtedness, and (ii) at the time
such Liens are created, incurred or assumed to secure such Indebtedness, such
Liens are permitted to be created, incurred or assumed under Section 4.12 of the
Senior Secured Notes Indenture.

7.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of, all or substantially all of its property or
business, except that:

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any Subsidiary Guarantor (provided that the
Subsidiary Guarantor shall be the continuing or surviving corporation) or,
subject to Section 7.7(g), with or into any Foreign Subsidiary or Non-Guarantor
Subsidiary;

(b) any Subsidiary of the Borrower may Dispose of any or all of its assets (upon
voluntary liquidation or otherwise) (i) to the Borrower or any Subsidiary
Guarantor or, subject to Section 7.7(g), any Foreign Subsidiary or any
Non-Guarantor Subsidiary and (ii) in a transaction permitted pursuant to
Section 7.5(e); and

(c) any Subsidiary may merge with another Person to effect a transaction
permitted under Section 7.7.

7.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s Capital Stock to any Person, except:

(a) the Disposition of obsolete, worn out or surplus property in the ordinary
course of business;

(b) the sale of inventory in the ordinary course of business;

(c) Dispositions permitted by Section 7.4;

(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Subsidiary Guarantor;

(e) Dispositions of other property having a Fair Market Value not to exceed
(i) $10,000,000 in the aggregate for any fiscal year of the Borrower, plus
(ii) the amount, if any, which is equal to (x) $10,000,000 less (y) the
aggregate Fair Market Value of all property Disposed of pursuant to this
Section 7.5(e) in the immediately preceding fiscal year of the Borrower only;

(f) Dispositions permitted by Sections 7.6 and 7.10;

(g) Dispositions of Cash Equivalents;

(h) Dispositions made pursuant to an Investment permitted under Section 7.7; and

 

68



--------------------------------------------------------------------------------

(i) Dispositions of assets between the Borrower and any Subsidiary Guarantor;

(j) Dispositions of the Screenvision Units;

(k) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements;

(l) Dispositions of a theater acquired after the date of this Agreement (whether
through merger, consolidation, asset purchase or otherwise) in one or a series
of related transactions; provided that the conditions set forth in clause
(xvi) of the definition of “Asset Sales” herein are satisfied; and

(m) any Disposition that, at the time made, is permitted to be made under
Sections 4.10 and 5.01 of the Senior Secured Notes Indenture; provided that
Dispositions under this Section 7.5(i) are not permitted to be made on any date
(after giving effect to all transactions on such date) the Borrower or any of
its Subsidiaries has incurred or assumed Indebtedness that exceeds the maximum
amount permitted under the General Debt Basket.

7.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any common stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution (other than distributions made solely in common
stock of the Person making such distribution) in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of the
Borrower or any Subsidiary (collectively, “Restricted Payments”), except:

(a) Restricted Payments by any Subsidiary to the Borrower or any Subsidiary
Guarantor;

(b) other Restricted Payments by the Borrower in an aggregate amount not to
exceed the Restricted Payment Amount, provided that (i) no Default or Event of
Default shall have occurred and be continuing at the time of such payment or
shall be caused thereby and (ii) after giving pro forma effect to such payment,
the Borrower is in compliance with the financial covenant in Section 7.1,
provided, further, that, notwithstanding the foregoing, (x) the aggregate amount
of Restricted Payments made pursuant to this clause (b) shall in no event exceed
$20,000,000 for any fiscal year of the Borrower and (y) no Restricted Payments
may be made pursuant to this clause (b) if any Revolving Loans are then
outstanding; and

(c) any other Restricted Payment by the Borrower that, at the time made, is
permitted to be made under Section 4.07 of the Senior Secured Notes Indenture;
provided that Restricted Payments under this Section 7.6(c) are not permitted to
be made on any date (after giving effect to all transactions on such date) the
Borrower or any of its Subsidiaries has incurred or assumed Indebtedness that
exceeds the maximum amount permitted under the General Debt Basket.

7.7 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or make any other investment in, any Person (all of the
foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business (including
advances or extensions of credit on terms customary in the movie exhibition
industry in the form of accounts or other receivables incurred, or pre-paid film
rentals, and loans and advances made in settlement of such accounts receivable
in the ordinary course of business);

 

69



--------------------------------------------------------------------------------

(b) Investments in Cash Equivalents;

(c) Investments represented by Guarantees permitted by Section 7.2;

(d) loans and advances to employees of any Group Member of the Borrower in the
ordinary course of business (including for travel, entertainment and relocation
expenses) in an aggregate amount for all Group Members not to exceed $1,000,000
at any one time outstanding;

(e) Investments in (i) assets useful in the business of the Borrower and its
Subsidiaries made by the Borrower or any of its Subsidiaries and (ii) any Person
if, as a result of such Investment, (x) such Person becomes a Subsidiary
Guarantor, or (y) such Person is merged, consolidated or amalgamated with or
into, or transfers or conveys substantially all of its assets to, or is
liquidated into, the Borrower or any Subsidiary Guarantor;

(f) intercompany Investments by any Group Member in the Borrower or any Person
that, prior to such Investment, is a Subsidiary Guarantor;

(g) Investments in one or more joint ventures engaged in a Permitted Business
having an aggregate Fair Market Value (measured on the date each such Investment
was made and without giving effect to subsequent changes in value), when taken
together with all other Investments made pursuant to this clause (g) that are at
the time outstanding, not to exceed the amount by which the aggregate Net
Proceeds of any sales, transfers or other dispositions of the Screenvision Units
exceeds the carrying value of the Screenvision Units as reflected on the
Company’s balance sheet as of December 31, 2011;

(h) any acquisition of assets or Capital Stock solely in exchange for the
issuance of Equity Interests (other than Disqualified Stock) of the Borrower;

(i) Investments (x) received in satisfaction or partial satisfaction from
financially troubled debtors, and (y) deposits, prepayments and other credits to
suppliers made in the ordinary course of business consistent with the past
practices of the Borrower and its Subsidiaries;

(j) Investments received as non-cash consideration for sales (including sales of
advertising time in the ordinary course of business), transfers, leases and
other Dispositions of assets otherwise permitted hereby;

(k) Investments in Hedge Agreements permitted hereby;

(l) Investments existing on the date hereof and listed on Schedule 7.8(l);

(m) in addition to Investments in joint ventures permitted under Section 7.7(g),
Investments in one or more joint ventures engaged in Permitted Businesses in an
aggregate amount not to exceed $10,000,000 at any time; and

 

70



--------------------------------------------------------------------------------

(n) any other Investment that, at the time made, is permitted to be made under
Section 4.07 of the Senior Secured Notes Indenture; provided that Investments
under this Section 7.7(m) are not permitted to be made on any date (after giving
effect to all transactions on such date) the Borrower or any of its Subsidiaries
has incurred or assumed Indebtedness that exceeds the maximum amount permitted
under the General Debt Basket.

7.8 Modifications of Certain Debt Instruments. (a) Make or offer to make any
optional or voluntary payment, prepayment, repurchase or redemption of or
otherwise optionally or voluntarily defease or segregate funds with respect to
any Subordinated Debt, provided that the Borrower may make any such payment,
prepayment, repurchase or redemption with respect to any Subordinated Debt using
Net Proceeds received in connection with any issuance or sale of Capital Stock
or Subordinated Debt of the Borrower; (b) amend, modify, waive or otherwise
change, or consent or agree to any amendment, modification, waiver or other
change to, any of the terms of any Subordinated Debt if the effect of such
amendment, modification, waiver or other change is to increase the interest rate
on any Subordinated Debt, change (to earlier dates) any dates on which payments
of principal or interest are due thereon, change any event of default or
condition to an event of default with respect thereto (other than to eliminate
any such event of default or increase any grace period related thereto or
otherwise make such event of default or condition less restrictive or burdensome
on the Borrower), change the redemption, prepayment or defeasance provisions
thereof, change the subordination provisions of any Subordinated Debt (or any
guarantee thereof), or to increase materially the obligations of the Borrower
thereunder or to confer any additional rights on the holders of any Subordinated
Debt (or a trustee or other representative on their behalf) that would be
adverse in any material respect to any Loan Party or the Lenders, or require the
payment of a consent fee; or (c) designate any Indebtedness (other than
obligations of the Loan Parties pursuant to the Loan Documents and the Senior
Secured Notes Documents) as “Designated Senior Debt” (or any other defined term
having a similar purpose) for the purposes of any document governing any
Subordinated Debt.

7.9 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower or any Subsidiary Guarantor) unless such transaction is
(a) otherwise permitted under this Agreement, (b) in the ordinary course of
business of the relevant Group Member and (c) upon fair and reasonable terms no
less favorable to the relevant Group Member, than it would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate;
provided that the foregoing restriction shall not apply to (x) reasonable and
customary fees paid to members of the board of directors of the Borrower and its
Subsidiaries and (y) compensation arrangements for officers and other employees
of the Borrower and its Subsidiaries entered into in the ordinary course of
business.

7.10 Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by any Group Member of real or personal property that has been
or is to be sold or transferred by such Group Member to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Group Member, except a
Group Member may enter into any such arrangement that, at the time of entry, is
permitted under Section 4.16 of the Senior Secured Notes Indenture; provided
that the entry into any such arrangements under this Section 7.10 shall not be
permitted on any date (after giving effect to all transactions on such date) the
Borrower or any of its Subsidiaries has incurred or assumed Indebtedness that
exceeds the maximum amount permitted under the General Debt Basket.

7.11 Hedge Agreements. Enter into any Hedge Agreement, except (a) Hedge
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Capital Stock)
and (b) Hedge Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Subsidiary.

 

71



--------------------------------------------------------------------------------

7.12 Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end on
a day other than December 31 or change the Borrower’s method of determining
fiscal quarters.

7.13 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits, limits or imposes any condition upon the ability
of any Group Member to create, incur, assume or suffer to exist any Lien upon
any of its property or revenues, whether now owned or hereafter acquired, other
than (a) this Agreement and the other Loan Documents, (b) the Senior Secured
Notes Documents and any agreements governing any purchase money Liens, Capital
Lease Obligations or other secured Indebtedness otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby), (c) binding agreements providing for the sale of
property within 45 days of the attachment of such restriction which are
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the property to be sold, directly or indirectly,
thereby), (d) restrictions by reason of customary provisions restricting Liens,
assignments, subletting, or other transfers contained in joint venture
agreements, leases, licenses, and similar agreements entered into in the
ordinary course of business (in which case, any prohibition or limitation shall
only be effective against the property and rights subject to such agreements)
consistent with past practice and (e) customary restrictions imposed in
documentation governing Subordinated Debt.

7.14 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of the Borrower to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, the
Borrower or any other Subsidiary of the Borrower, (b) make loans or advances to,
or other Investments in, the Borrower or any other Subsidiary of the Borrower or
(c) transfer any of its assets to the Borrower or any other Subsidiary of the
Borrower, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents; (ii) any
restrictions existing under the Senior Secured Notes Documents and any
agreements governing any Priority Lien Debt or Parity Lien Debt (as defined in
the Collateral Trust Agreement); (iii) any restrictions with respect to a
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the Disposition of all or substantially all of the Capital Stock
or assets of such Subsidiary, (iv) any restrictions by reason of customary
provisions in joint venture agreements, leases, licenses and similar agreements
entered into in the ordinary course of business consistent with past practice,
(v) any restrictions imposed by agreements governing any purchase money Liens or
Capital Lease Obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby) or (vi) any customary restrictions existing in documentation governing
Subordinated Debt.

7.15 Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for any Permitted Business.

7.16 Financing Obligations. Permit the aggregate amount of Financing Obligations
of the Borrower and its Subsidiaries incurred or created after the date hereof
to exceed, at any one time outstanding, $10,000,000.

 

72



--------------------------------------------------------------------------------

SECTION 8. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other written statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to the
Borrower only), the observance or performance of Section 6.7(a) or Section 7 of
this Agreement or Sections 5.5 and 5.7(b) of the Guarantee and Collateral
Agreement; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or

(e) any Group Member (i) defaults in making any payment of any principal of any
Indebtedness (including any Guarantee Obligation, but excluding the Loans) on
the scheduled or original due date with respect thereto; or (ii) defaults in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) defaults in the observance or performance
beyond any applicable grace period of any other agreement or condition relating
to any such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist
beyond any applicable grace period, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $10,000,000; or

(f) (i) any Material Group Member shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or any Material Group Member
shall make a general assignment for the benefit of its creditors; or (ii) there
shall be commenced against any Material Group Member any case, proceeding or
other action of a nature referred to in clause (i) above that (A) results in the
entry of an order for relief

 

73



--------------------------------------------------------------------------------

or any such adjudication or appointment or (B) remains undismissed, undischarged
or unbonded for a period of 60 days; or (iii) there shall be commenced against
any Material Group Member any case, proceeding or other action seeking issuance
of a warrant of attachment, execution, distraint or similar process against all
or any substantial part of its assets that results in the entry of an order for
any such relief that shall not have been vacated, discharged, or stayed or
bonded pending appeal within 60 days from the entry thereof; or (iv) any
Material Group Member shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii), or (iii) above; or (v) any Material Group Member shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or

(g) (i) the Borrower shall engage in a non-exempt Prohibited Transaction; (ii) a
Reportable Event shall occur with respect to any Plan; (iii) a failure to
satisfy the minimum funding standards (within the meaning of Sections 412 or 430
of the Code or Section 302 of ERISA), whether or not waived, shall exist with
respect to any Plan or a filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (iv) a failure to make by its due date a
required installment under Section 430(j) of the Code with respect to any Plan,
or a failure by Borrower or any Commonly Controlled Entity to make a required
contribution to a Multiemployer Plan; (v) the incurrence by Borrower or any
Commonly Controlled Entity of liability under Title IV of ERISA with respect to
the termination of any Plan, including but not limited to the imposition of any
Lien in favor of the PBGC or any Plan; (vi) the determination that any Plan is
in “at risk” status within the meaning of Section 430 of the Code or Section 303
of ERISA; (vii) the receipt by Borrower or any Commonly Controlled Entity of any
notice from the PBGC or a plan administrator relating to an intention to
terminate any Plan or to appoint a trustee to administer any Plan under
Section 4042 of ERISA; (viii) a trustee shall be appointed by a United States
district court to administer any Plan; (ix) the incurrence by Borrower or any
Commonly Controlled Entity of any liability with respect to the withdrawal or
partial withdrawal from a Plan or Multiemployer Plan; (x) the receipt by
Borrower or any Commonly Controlled Entity of any notice, or sending by Borrower
or any Commonly Controlled Entity of any notice to any Multiemployer Plan,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is Insolvent, in Reorganization, or in “endangered” or
“critical” status within the meaning of Section 432 of the Code or Section 305
of ERISA; or (xi) any other event or condition shall occur or exist with respect
to a Plan or Multiemployer Plan; and in each case in clauses (i) through
(xi) above, such event or condition, together with all other such events or
conditions, if any, could, in the sole judgment of the Required Lenders,
reasonably be expected to have a Material Adverse Effect; or

(h) one or more judgments or decrees shall be entered against any Material Group
Member involving in the aggregate a liability (to the extent not paid or covered
by insurance as to which the relevant insurance company has acknowledged
coverage) of $10,000,000 or more, and all such judgments or decrees shall not
have been vacated, discharged, stayed or bonded pending appeal within 30 days
from the entry thereof; or

(i) any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
or

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert; or

 

74



--------------------------------------------------------------------------------

(k) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
shall become, or obtain rights (whether by means or warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of more than fifty
percent (50%) of the outstanding Voting Stock of the Borrower; or (ii) the board
of directors of the Borrower shall cease to consist of a majority of Continuing
Directors; or

(l) any Subordinated Debt in an aggregate principal amount greater than
$10,000,000 or guarantees thereof shall cease, for any reason, to be validly
subordinated to the Obligations or the obligations of the Subsidiary Guarantors
under the Guarantee and Collateral Agreement, as the case may be, or any Loan
Party or any Affiliate of any Loan Party shall so assert on reasonable grounds;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Revolving Commitments shall immediately terminate and the
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations (to the extent not cash collateralized), other than any L/C
Obligation arising solely from a Letter of Credit for which an Application has
been submitted and is pending, but which has not been issued, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) shall immediately become due and payable, and
(B) if such event is any other Event of Default, either or both of the following
actions may be taken: (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Revolving
Commitments to be terminated forthwith, whereupon the Revolving Commitments
shall immediately terminate; and (ii) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C Obligations
(to the extent not cash collateralized), other than any L/C Obligation arising
solely from a Letter of Credit for which an Application has been submitted and
is pending, but which has not been issued, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to 105% of the aggregate then undrawn and unexpired amount of such Letters of
Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents and any
Specified Hedge Agreements and Specified Cash Management Agreements. After all
such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents and any Specified
Hedge Agreements and Specified Cash Management Agreements shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled thereto).
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by the Borrower.

 

75



--------------------------------------------------------------------------------

SECTION 9. THE AGENTS

9.1 Appointment. Each Lender hereby irrevocably designates and appoints each
Agent as the agent of such Lender under this Agreement and the other Loan
Documents, and each such Lender irrevocably authorizes such Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to such Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent.

9.2 Delegation of Duties. Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. No Agent shall be responsible for the negligence or misconduct of
any agents or attorneys in-fact selected by it with reasonable care.

9.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

9.4 Reliance by Agents. Each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any instrument, writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, telex, teletype or e-mail message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by such Agent.
The Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. Each Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Agents shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.

9.5 Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
has received notice from a

 

76



--------------------------------------------------------------------------------

Lender, the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders or any other instructing group of Lenders specified by
this Agreement); provided that unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, advisors, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.

9.7 Indemnification. The Lenders agree to indemnify each Agent and its officers,
directors, employees, affiliates, agents, advisors and controlling persons
(each, an “Agent Indemnitee”) in its capacity as such (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), ratably according to their respective Aggregate Exposure Percentages
in effect on the date on which indemnification is sought under this Section (or,
if indemnification is sought after the date upon which the Revolving Commitments
shall have terminated and the Loans shall have been paid in full, ratably in
accordance with such Aggregate Exposure Percentages immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of, the Revolving Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by such Agent Indemnitee under or in connection
with any of the foregoing; provided that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from such Agent Indemnitee’s gross negligence or willful
misconduct. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder.

 

77



--------------------------------------------------------------------------------

9.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 20 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 20 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall assume and perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 and of
Section 10.5 shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this Agreement
and the other Loan Documents.

9.10 Agents Generally. Except as expressly set forth herein, no Agent shall have
any duties or responsibilities hereunder in its capacity as such.

9.11 The Lead Arranger and Syndication Agent. Neither the Lead Arranger nor the
Syndication Agent, in their capacities as such, shall have any duties or
responsibilities, or incur any liability, under this Agreement and other Loan
Documents.

9.12 Withholding. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any withholding tax applicable to such payment. If the Internal
Revenue Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender for any reason, or the Administrative Agent has paid
over to the Internal Revenue Service applicable withholding tax relating to a
payment to a Lender but no deduction has been made from such payment, such
Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax or otherwise,
including any penalties or interest and together with any and all expenses
incurred, unless such amounts have been indemnified by any Loan Party or the
relevant Lender.

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers. This Agreement, any other Loan Document, or any
terms hereof or thereof may not be amended, supplemented or modified except in
accordance with the provisions of this Section 10.1 or, if applicable,
Section 3.15(b). The Required Lenders and each Loan Party party to the relevant
Loan Document may, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party party to the relevant Loan Document
may, from time to time,

 

78



--------------------------------------------------------------------------------

(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates, which waiver shall
be effective with the consent of the Required Lenders and (y) that any amendment
or modification of defined terms used in the financial covenants in this
Agreement shall not constitute a reduction in the rate of interest or fees for
purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Revolving Commitment (other than in accordance with Section 2.13), in each case
without the written consent of each Lender directly affected thereby;
(ii) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, release all or substantially all of the
Collateral or release all or substantially all of the Subsidiary Guarantors from
their obligations under the Guarantee and Collateral Agreement, in each case
without the written consent of all Lenders; (iv) amend, modify or waive any
provision of Section 9 or any other provision of any Loan Document that affects
the Agents without the written consent of each Agent adversely affected thereby;
(v) amend, modify or waive any provision of Sections 2.5 to 2.12 without the
written consent of the Issuing Lender; or (vi) amend, modify or waive any Loan
Document so as to alter the ratable treatment of the Borrower Hedge Agreement
Obligations, the Borrower Cash Management Agreement Obligations and the Borrower
Credit Agreement Obligations (each as defined in the Guarantee and Collateral
Agreement) in a manner adverse to any Qualified Counterparty with Obligations
then outstanding without the written consent of any such Qualified Counterparty.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Agents and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Agents shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

Notwithstanding anything to the contrary herein, the provisions of Section 3.16
may not be amended, modified or waived without the written consent of the
Administrative Agent, the Issuing Lender and the Required Lenders. Further,
notwithstanding the foregoing (but in accordance with Section 3.16(b)), no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder.

If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all Lenders (including all Lenders under a
single Facility), the consent of the Required Lenders (or Majority Facility
Lenders, as the case may be) is obtained, but the consent of other Lenders whose
consent is required is not obtained (any such Lender whose consent is not
obtained being referred to as a “Non-Consenting Lender”), then, so long as the
Administrative Agent is not a Non-Consenting Lender, the Administrative Agent or
a Person reasonably acceptable to the Administrative Agent shall have the right
to purchase from such Non-Consenting Lenders, and such Non-Consenting Lenders
agree that they shall, upon the Administrative Agent’s request, sell and assign
to the Administrative Agent or such Person, all Loans and Commitments of such
Non-Consenting Lenders for an amount equal to the principal balance of all Loans
held by such Non-Consenting Lenders and all

 

79



--------------------------------------------------------------------------------

accrued interest and fees with respect thereto through the date of sale, such
purchase and sale to be consummated pursuant to an executed Assignment and
Assumption. In addition to the foregoing, the Borrower may replace any
Non-Consenting Lender pursuant to Section 3.12.

10.2 Notices and Communications. All notices, requests and demands to or upon
the respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrower and the Agents, and
as set forth in an administrative questionnaire delivered to the Administrative
Agent in the case of the Lenders and the Issuing Lender, or to such other
address as may be hereafter notified by the respective parties hereto:

 

The Borrower:    Carmike Cinemas, Inc.    1301 First Avenue    Columbus, Georgia
31901    Attention:    Chief Financial Officer    Telecopy:    (706) 324-0470   
Telephone:    (706) 576-3415 The Administrative Agent:    Macquarie US Trading
LLC    125 West 55th Street    New York, New York 10019    Attention:    Arvind
Admal or David Anekstein    Telecopy:    (212) 231-0629    Telephone:    (212)
231-2099 or (212) 231-6187

provided that any notice, request or demand to or upon any Agent, the Issuing
Lender or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Payment of Expenses and Taxes/Indemnity. The Borrower agrees (a) to pay or
reimburse each Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this

 

80



--------------------------------------------------------------------------------

Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation of the transactions
contemplated hereby and thereby, including the reasonable fees and disbursements
of counsel to such Agent and filing and recording fees and expenses, with
statements with respect to the foregoing to be submitted to the Borrower prior
to the Closing Date (in the case of amounts to be paid on the Closing Date) and
from time to time thereafter on a quarterly basis or such other periodic basis
as such Agent shall deem appropriate, (b) to pay or reimburse each Lender and
Agent for all its costs and expenses incurred in connection with the enforcement
or preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the fees and disbursements of counsel
(including the allocated fees and expenses of in-house counsel) to each Lender
and of counsel to such Agent (including all such amounts incurred in any
bankruptcy or other insolvency proceeding), (c) to pay, indemnify, and hold each
Lender and Agent harmless from, any and all recording and filing fees and any
and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other taxes, if any, that may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(d) to pay, indemnify, and hold each Lender and Agent and their respective
officers, directors, employees, affiliates, agents, advisors, attorneys and
controlling persons (each, an “Indemnitee”) harmless from and against any and
all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents (regardless of
whether any Loan Party is or is not a party to any such actions or suits) and
any such other documents, including any of the foregoing relating to the use of
proceeds of the Loans or the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of any Group Member or
any of the Properties and the reasonable fees and expenses of legal counsel in
connection with claims, actions or proceedings by any Indemnitee against any
Loan Party under any Loan Document (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”), provided, that the Borrower shall
have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
non-appealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee. Without
limiting the foregoing, and to the extent permitted by applicable law, the
Borrower agrees not to assert and to cause its Subsidiaries not to assert, and
hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section 10.5 shall be payable not later than 10 days after written
demand therefor. Statements payable by the Borrower pursuant to this
Section 10.5 shall be submitted to Chief Financial Officer (Telephone No.
(706) 576-3415) (Telecopy No. (706) 324-0470), at the address of the Borrower
set forth in Section 10.2, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent. The agreements in this Section 10.5 shall survive the termination of this
Agreement and repayment of the Loans and all other amounts payable hereunder.

10.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of the Issuing Lender that issues any Letter of Credit), except
that (i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

 

81



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Commitments and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:

 

  (A) the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default has occurred and is continuing, any
other Person; and

 

  (B) the Administrative Agent; and

 

  (C) the Issuing Lender.

 

  (ii) Assignments shall be subject to the following additional conditions:

 

  (A) except in the case of an assignment to a Lender, an affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitments or Loans, the amount of the Revolving
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$2,500,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that (1) no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its affiliates or Approved Funds, if
any;

 

  (B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and

 

  (C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

 

82



--------------------------------------------------------------------------------

For the purposes of this Section 10.6, the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (i) a Lender, (ii) an affiliate of a Lender or (iii) an entity or an
affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.8,
3.9, 3.10 and 9.7). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Commitments of, and principal amount
of the Loans and L/C Obligations owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Lender and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, absent written notice to the contrary demonstrating manifest error.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Revolving Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such

 

83



--------------------------------------------------------------------------------

agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 10.1 and (2) directly affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.8, 3.9 and 3.10 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.7(b)
as though it were a Lender, provided such Participant shall be subject to
Section 10.7(a) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Sections 3.8 or 3.9 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant shall not be entitled to the benefits of
Section 3.9 unless such Participant complies with Sections 3.9(d) and 3.9(e).

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

(f) Each Lender that sells a participation shall, acting solely for this purpose
as an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register.”) The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purpose of this Agreement notwithstanding any notice to
the contrary.

10.7 Adjustments; Set-off. (a) Except to the extent that this Agreement, any
other Loan Document or court order expressly provides for payments to be
allocated to a particular Lender, if any Lender (a “Benefitted Lender”) shall
receive any payment of all or part of the Obligations owing to it (other than in
connection with an assignment made pursuant to Section 10.6),or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Section 8(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest.

 

84



--------------------------------------------------------------------------------

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, upon the occurrence and during the continuation of
any Event of Default, and without any further notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any Obligations becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such Obligation any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender, any affiliate thereof or any of their respective
branches or agencies to or for the credit or the account of the Borrower, as the
case may be. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by e-mail
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Agents and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12 Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York sitting in
New York County, the courts of the United States for the Southern District of
New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

85



--------------------------------------------------------------------------------

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 10.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

10.13 Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) no Agent or Lender has any fiduciary relationship with or duty to the
Borrower arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Agents and Lenders, on one
hand, and the Borrower, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

10.14 Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Secured Party, for itself and
behalf of each of its Affiliates that may hereafter become a Secured Party
(without requirement of notice to or consent of any Secured Party except as
expressly required by Section 10.1) to take any action requested by the Borrower
(including, without limitation, authorizing and instructing the Collateral
Trustee to take such action) having the effect of releasing any Collateral or
guarantee obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 10.1 or (ii) under the circumstances described in
paragraph (b) below.

(b) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than obligations under or in respect
of Hedge Agreements) shall have been paid in full, the Revolving Commitments
have been terminated, no Letters of Credit shall be outstanding or any
outstanding Letters of Credit shall have been cash collateralized or otherwise
secured by a collateral arrangement reasonably satisfactory to the Issuing
Lender, and each Specified Hedge Agreement and Specified Cash Management
Agreement of any Qualified Counterparty at such time shall have been paid in
full or secured by a collateral arrangement satisfactory to such Qualified
Counterparty as determined in its sole discretion, the Collateral shall be
released from the Liens created by the Security Documents, and the Security
Documents and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Loan Party under the Security
Documents shall terminate, all without delivery of any instrument or performance
of any act by any Person; provided that, upon written request, and at the
expense of, the Borrower, the Administrative Agent shall take any action
reasonably requested by the Borrower (including, without limitation, authorizing
and instructing the Collateral Trustee to take such action) having the effect of
releasing any Collateral and Guarantees.

 

86



--------------------------------------------------------------------------------

10.15 Confidentiality. Each Agent and each Lender agrees to keep confidential
all non-public information provided to it by any Loan Party, any Agent or any
Lender pursuant to or in connection this Agreement that is designated by the
provider thereof as confidential; provided that nothing herein shall prevent any
Agent or any Lender from disclosing any such information (a) to any Agent, any
other Lender or any affiliate thereof, (b) subject to an agreement to comply
with the provisions of this Section, to any actual or prospective Transferee or
any direct or indirect counterparty to any Hedge Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates who are advised by the Agent or Lender as to the confidential nature
of such information, (d) upon the request or demand of any Governmental
Authority, (e) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law,
(f) if requested or required to do so in connection with any litigation or
similar proceeding, (g) that has been publicly disclosed (other than as a result
of a breach of confidentiality known by the Agent or Lender to have occurred),
(h) to the National Association of Insurance Commissioners or any similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender, (i) in connection with the exercise of any
remedy hereunder or under any other Loan Document or (j) if agreed by the
Borrower in its sole discretion, to any other Person.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Agents pursuant to, or in the course of administering, this
Agreement or the other Loan Documents will be syndicate-level information, which
may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities.
Accordingly, each Lender represents to the Borrower and the Agents that it has
identified in its administrative questionnaire a credit contact who may receive
information that may contain material non-public information in accordance with
its compliance procedures and applicable law, including Federal and state
securities laws.

10.16 WAIVERS OF JURY TRIAL. THE BORROWER, THE AGENTS AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

10.17 USA Patriot Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.

 

87



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

CARMIKE CINEMAS, INC. /s/ Daniel E. Ellis Name:   Daniel E. Ellis Title:  
Senior Vice President, General Counsel and Corporate Secretary



--------------------------------------------------------------------------------

MACQUARIE CAPITAL (USA) INC., as Sole Lead   Arranger and Sole Bookrunner /s/
Gokay Urenay   Name:   Gokay Urenay   Title:   Vice President /s/ T. Morgan
Edwards II   Name:   T. Morgan Edwards II   Title:   Managing Director MACQUARIE
US TRADING LLC, as Administrative Agent, Syndication Agent and Lender /s/ Robert
M. Perdock Name:       Robert M. Perdock Title:       Managing Director MIHI
LLC,   as Lender /s/ Michael Silverton   Name:   Michael Silverton   Title:  
Authorized Signatory /s/ T. Morgan Edwards II   Name:   T. Morgan Edwards II  
Title:   Authorized Signatory Raymond James Bank, N.A.,   as a Lender /s/ Joseph
A. Ciccolini   Name:   Joseph A. Ciccolini   Title:   Vice President - Senior
Corporate Banker